

Confidential         Exhibit 10.10
Execution Copy


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.




COLLABORATION AGREEMENT
This Collaboration Agreement (the “Agreement”) is made and entered into as of
May 27, 2009 (the “Effective Date”) by and between Exelixis, Inc., a Delaware
corporation having an address at 170 Harbor Way, P.O. Box 511, South San
Francisco, California 94083-0511 (“Exelixis”), and Sanofi-Aventis, a French
company, having an address at 174, Avenue de France, 75013 Paris, France
(“Sanofi-Aventis”). Exelixis and Sanofi-Aventis are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.
Recitals
A.    Sanofi-Aventis is a leading pharmaceutical company committed to
researching, developing, manufacturing and marketing novel products of high
therapeutic value for human and veterinary medicine.
B.    Exelixis is a biotechnology company that has technology and expertise
relating to the discovery and development of therapeutics that modulate signal
transduction pathways involved in oncology and other disease areas.
C.    Sanofi-Aventis and Exelixis desire to establish a collaboration to apply
their respective technology and expertise in isoform-specific Class I
phosphoinositide-3-kinases for the development and commercialization of novel
therapeutic and prophylactic products based on such compounds.
Now, Therefore, the Parties agree as follows:
1.
DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.
1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one (1) or more intermediaries, to direct
or cause the direction of the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract or otherwise.
1.2 “Alliance Manager” has the meaning set forth in Section 4.5(a).


1.3 “Annual Development Plan” has the meaning set forth in Section 5.3(a).



--------------------------------------------------------------------------------




1.4 “Approved Plan” means, with respect to a Product, any one or more of the
Initial Development Plans and each Annual Development Plan, in each case as
adopted or approved under the terms of this Agreement.


1.5 “Calendar Half” means any consecutive 6-month period ending June 30 or
December 31.


1.6 “Calendar Quarter” means any consecutive 3-month period ending March 31,
June 30, September 30 or December 31.
 
1.7 “Calendar Year” means any consecutive 12-month period ending December 31.


1.8 “Clinical Supply Requirements” means the quantities of the Product which are
required by a Party or the Parties for the Development of a Product under this
Agreement, including, without limitation, the conduct of research, pre-clinical
studies and clinical trials in connection with each Annual Development Plan.
“CMC Activities” has the meaning set forth in Section 7.2(b).


1.10 “Collaboration” means all the activities performed by or on behalf of
either Exelixis or Sanofi-Aventis in the course of performing work contemplated
in Articles 2, 3, 4, 5, 6 and 7.


1.11 “Collaboration Compound” means: (a) Lead Compounds; (b) Development
Candidates; or (c) any isomer, racemate, salt, solvate, hydrate, metabolite,
conjugate, co-crystals, polymorphs, ester, or prodrug of the compounds set forth
in clause (a) or (b) of this definition.


1.12 “Collaborative Research Term” shall mean the period beginning on the
Effective Date and continuing until the third (3rd) anniversary of the Effective
Date. The Collaborative Research Term may be further extended beyond its initial
period pursuant to Section 2.5 or upon the mutual written agreement of the
Parties.


1.13 “Commercialize” means to promote, market, distribute, sell (and offer for
sale or contract to sell) or provide product support for a Product, including by
way of example: (a) detailing and other promotional activities in support of a
Product; (b) advertising and public relations in support of a Product, including
market research, development and distribution of selling, advertising and
promotional materials, field literature, direct-to-consumer advertising
campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,
governmental agencies (e.g., federal, state and local), and other group
purchasing organizations, including pull-through activities; (d) other
co-promotion activities not included in the above; (e) conducting medical
education activities and journal advertising; and (f) conducting [ * ] or [ * ].
For clarity, “Commercializing” and “Commercialization” have a correlative
meaning.


1.14 “Committee” means the JEC or JRDC, as the case may be.


1.15 “Confidential Information” has the meaning set forth in Section 11.1.


1.16 “Contractual Joint Patent” means any Exelixis Patent, Sanofi-Aventis Patent
or Joint Invention Patent that contains a [ * ] covering a [ * ].

- 2 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




1.17 “Controlled” means, with respect to any compound, material, Information or
intellectual property right, that the Party owns or has a license to such
compound, material, Information or intellectual property right and has the
ability to grant to the other Party access, a license or a sublicense (as
applicable) to such compound, material, Information or intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party existing at the time such Party would be
first required hereunder to grant the other Party such access, license or
sublicense.


1.18 “Development” means, with respect to a Product, those activities, including
clinical development activities, clinical trials, supporting manufacturing
activities and related regulatory activities, that are [ * ] to: (a) obtain,
from the appropriate Regulatory Authorities, the Regulatory Approvals with
respect to such Product in the applicable regulatory jurisdiction, whether alone
or for use together, or in combination, with another active agent or
pharmaceutical product; and (b) maintain such Regulatory Approvals. To avoid
confusion, Development does not include the conduct of [ * ] or [ * ]. For
clarity, “Develop” and “Developing” have a correlative meaning.


1.19 “Development Candidate” means any former Lead Compound that: (a) is a
PI3Kalpha Selective Inhibitor, PI3Kbeta Selective Inhibitor, PI3Kalpha/beta
Inhibitor, PI3Kalpha/mTOR Inhibitor, PI3Kbeta/mTOR Inhibitor, or
PI3Kalpha/beta/mTOR Inhibitor; (b) has met the Development Candidate Criteria
set forth in the Research Plan (or has otherwise been nominated by the JRDC
pursuant to Section 2.3(e)); and (c) has been [ * ] pursuant to Section [ * ].
For clarity, a Lead Compound ceases to be a Lead Compound after it has been
approved as a Development Candidate.


1.20 “Development Candidate Nomination Criteria” has the meaning set forth in
Section 5 of Exhibit 2.2.


1.21 “Diligent Efforts” means the carrying out of obligations or tasks by a
Party in a sustained manner using good faith commercially reasonable and
diligent efforts, which efforts shall be consistent with the exercise of prudent
scientific and business judgment in accordance with the efforts such Party
devotes to products or research or development projects owned by it of similar
scientific and commercial potential. Diligent Efforts shall be determined on a [
* ] basis in view of conditions [ * ], and evaluated taking into account all
relevant factors, including without limitation, the [ * ], [ * ], [ * ], [ * ]
of a [ * ] or [ * ] that are in the [ * ] or under [ * ] by [ * ] and other [ *
], [ * ], [ * ], [ * ] and [ * ] factors. It is anticipated that the level of
effort constituting Diligent Efforts may [ * ].


1.22 “Dollars” or “$” means the legal tender of the United States of America.


1.23 “Drug Approval Application” or “DAA” means: in any country or regulatory
jurisdiction, the application for Regulatory Approval required for commercial
sale or use of a Product (or with respect to a subsequent Indication) in such
country or regulatory jurisdiction.


1.24 “Exelixis Clinical Trials” means the clinical trials that are carried out
by Exelixis for each Product and that are described in the Global Development
Plan or each Annual Development Plan, and any other trials that are designated
as Exelixis Clinical Trials by the JRDC.

- 3 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




1.25 “Exelixis Development Expenses” means those costs and expenses incurred by
Exelixis directly in connection with the Development of a Product in accordance
with this Agreement and the applicable Annual Development Plan, including
without limitation:


(i)    all Out-of-Pocket Costs, including, without limitation, fees and expenses
associated with the conduct of Exelixis Clinical Trials or any other mutually
agreed Development activities with respect to a Product (e.g., fees paid to
CROs, purchase of comparator or placebo);


(ii)    Exelixis FTE Costs; and


(iii)    any other costs or expenses [ * ] incurred in connection with any other
mutually agreed research or Development activities of Exelixis with respect to a
Product.


1.26“Exelixis FTE Cost” means, for all Development activities performed by
Exelixis in accordance with the Annual Development Plan(s), the amount equal to
(a) the number of FTEs required for such Development activity as set forth in
the approved Annual Development Plan multiplied by (b) the Exelixis FTE Rate.
For the avoidance of doubt, the activity of contract personnel shall be charged
as Out-of-Pocket Costs.


1.27 “Exelixis FTE Rate" means [ * ] Dollars ($[ * ]), subject to adjustment in
accordance with Section 5.5(d).


1.28 “Exelixis Know-How” means all Information Controlled by Exelixis (other
than Exelixis Patents) and its Affiliates as of the Effective Date or during the
Term that: (a) covers a Collaboration Compound, a composition containing a
Collaboration Compound, a formulation containing a Collaboration Compound, or
the manufacture or use of a Collaboration Compound; and (b) is [ * ] for
Sanofi-Aventis to exercise the rights licensed to it under the Agreement or to
perform its obligations under the Agreement.


1.29 “Exelixis Patents” means all Patents Controlled by Exelixis and its
Affiliates, as of the Effective Date or during the Term, including Sole
Invention Patents Controlled by Exelixis that: (a) cover a Collaboration
Compound, a composition containing a Collaboration Compound, a formulation
containing a Collaboration Compound, or the manufacture or use of a
Collaboration Compound; and (b) are [ * ] for Sanofi-Aventis to exercise the
rights licensed to it under the Agreement or to perform its obligations to the
Collaboration under the Agreement.


1.30 “Exelixis Prosecuted Patents” has the meaning set forth in Section
10.3(a)(i).


1.31 “FDA” means the United States Food and Drug Administration, and any
successor thereto.


1.32 “FTE” means the equivalent of the work of one (1) employee full time for
one (1) year consisting of a total of [ * ] hours per year directly related to
the research or Development of any Pre-Lead Compound, Lead Compound, Development
Candidate, or Product or any other activities contemplated under this Agreement.
Any individual who devotes less than [ * ] hours per year (or such other number
as may be agreed by the JEC) shall be treated as an FTE on a pro-rata basis upon
the number of hours worked (based

- 4 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




on Exelixis’ internal methodology for calculating the number of hours that
comprises an FTE) divided by [ * ] hours.


1.33 “Generic Product” means, with respect to a given Product in a given
country, any pharmaceutical product that: (a) is marketed for sale in such
country by a Third Party; (b) contains as active pharmaceutical ingredient the [
* ] as contained in such Product, or any [ * ], or [ * ] thereof (and [ * ]
pharmaceutically active ingredients [ * ] in the Product); and (c) is [ * ] or [
* ] in such [ * ] (pursuant to [ * ], a [ * ], other drug [ * ] or comparable
process). With respect to a Product that is sold as a [ * ] of a [ * ] with [ *
] active pharmaceutical ingredient (collectively, the “[ * ] Active
Pharmaceutical Ingredients”), a Generic Product shall, for purposes of this
paragraph, contain as active pharmaceutical ingredients the [ * ] Active
Pharmaceutical Ingredients as contained in such Product, or any [ * ], or [ * ]
thereof, and meet the conditions defined in (a) and (c) above.


1.34 “GAAP” means United States generally accepted accounting principles, as
they exist from time to time, consistently applied.


1.35 “IFRS” means International Financial Reporting Standards, as they exist
from time to time, consistently applied.


1.36 “IND” means an Investigational New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.


1.37 “IND Submission Criteria” has the meaning set forth in Section 7 of Exhibit
2.2.


1.38 “Indication” means:


(a)    with respect to the oncology therapeutic area, a tumor of a particular [
* ] (e.g. [ * ], etc.) regardless of the [ * ] or [ * ], and regardless of the [
* ] or [ * ] for which a [ * ] may be [ * ] (for clarification purposes, (i) if
a Product has received [ * ] in a respective [ * ], then any subsequent [ * ] in
the [ * ] for such [ * ] that is [ * ] by a [ * ] shall [ * ] a [ * ] for such
Product]; and (ii) a [ * ], or [ * ] for such Product in the [ * ] (e.g.,
without limitation, from a [ * ] to a [ * ]) shall [ * ] a [ * ]); or,


(b)    any disease in therapeutic areas other than oncology.


1.39 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including, databases, practices,
methods, techniques, specifications, formulations, formulae, knowledge,
know-how, skill, experience, test data including pharmacological, biological,
chemical, biochemical, toxicological and clinical test data, analytical and
quality control data, stability data, studies and procedures. For clarity,
Information excludes any Patents.


1.40 “Initial Development Plan” has the meaning set forth in Section 5.2(a).


1.41 “Invention” means any and all inventions and improvements conceived or
reduced to practice by or on behalf of a Party or the Parties jointly in the
performance of its obligations, or the exercise of its rights, under this
Agreement.

- 5 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




1.42 “Joint Executive Committee” or “JEC” has the meaning set forth in Section
4.1(a).


1.43 “Joint Research & Development Committee” or “JRDC” has the meaning set
forth in Section 4.1(a).


1.44 “Joint Invention” means any Invention conceived and/or reduced to practice
jointly by or on behalf of both Parties.


1.45 “Joint Invention Patent” means (i) a Patent that claims a Joint Invention
or (ii) a Contractual Joint Patent.


1.46 “Knowledge” means, with respect of a Party, the [ * ] of the facts and
information in the possession of [ * ] of such Party, or any [ * ] of, or [ * ]
by, such Party or its Affiliates, [ * ] reasonably appropriate [ * ] with
respect to [ * ] and [ * ] by [ * ] of the] execution of this Agreement. For
purposes of this definition, [ * ] means any person in the position of [ * ] or
[ * ] of a Party.


1.47 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party for use or consumption by the public of such Product in
such country after Regulatory Approval of such Product in such country. A Launch
shall not include any Product sold for use in clinical trials, for research or
for other non-commercial uses, or that is supplied as part of a [ * ] or [ * ].


1.48 “Lead Compound” means any: (a) former Pre-Lead Compound that: (i) is a
PI3Kalpha Selective Inhibitor, PI3Kbeta Selective Inhibitor, PI3Kalpha/beta
Inhibitor, PI3Kalpha/mTOR Inhibitor, PI3Kbeta/mTOR Inhibitor, or
PI3Kalpha/beta/mTOR Inhibitor; (ii) has met the Lead Compound Nomination
Criteria set forth in the Research Plan (or has otherwise been nominated by the
JRDC pursuant to Section 2.3(c)); and (iii) has been approved by the JRDC
pursuant to Section 2.3(c); or (b) small molecule compound Controlled by a Party
that: (i) is [ * ] from the [ * ] of a [ * ] or a [ * ] by a Party in the course
of performing [ * ] pursuant to the [ * ]; (ii) is a PI3Kalpha Selective
Inhibitor, PI3Kbeta Selective Inhibitor, PI3Kalpha/beta Inhibitor,
PI3Kalpha/mTOR Inhibitor, PI3Kbeta/mTOR Inhibitor, or PI3Kalpha/beta/mTOR
Inhibitor; (iii) has met the Lead Compound Nomination Criteria set forth in the
Research Plan (or has otherwise been nominated by the JRDC pursuant to Section
2.3(c)); and (iv) has been approved by the JRDC pursuant to Section 2.3(c). For
clarity, a [ * ] to be a [ * ] after it has been [ * ] as a [ * ].


1.49 “Lead Compound Nomination Criteria” has the meaning set forth in Section 3
of Exhibit 2.2.


1.50 “Lead Development Party” has the meaning set forth in Section 5.1.


1.50 “Lead Optimization Responsibilities” has the meaning set forth in Section 4
of Exhibit 2.2.


1.52 “Losses” has the meaning set forth in Section 14.1.


1.53 “MAD” has the meaning set forth in the definition of “Transfer Date”.


1.54 “Major European Countries” means France, Germany, Italy, Spain and the
United Kingdom.

- 6 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




1.55 “Major Territory” means each of the following territories: [ * ].


1.56 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of Collaboration Compounds, Products, or any raw
materials or packaging materials with respect thereto, or any intermediate of
any of the foregoing, including process and cost optimization, process
qualification and validation, commercial manufacture, stability and release
testing, quality assurance and quality control. For clarity, “Manufacture” has a
correlative meaning.


1.57 “MTD” has the meaning set forth in the definition of “Transfer Date”.


1.58 “mTOR” means: (a) the gene for [ * ] (“[ * ]”), also known as [ * ] (“[ *
]”) ([ * ]); (b) the protein encoded by such gene; and (c) all [ * ] and [ * ]
thereof.


1.59 “Net Sales” means the amount invoiced or otherwise billed by Sanofi-Aventis
or its Affiliate or sublicensee for sales or other commercial disposition of a
Product to a Third Party purchaser, less the following to the extent included in
such billing or otherwise actually allowed or incurred with respect to such
sales: (a) discounts, including cash, trade and quantity discounts, price
reduction programs, retroactive price adjustments with respect to sales of a
Product, charge-back payments and rebates granted to managed health care
organizations or to federal, state and local governments (or their respective
agencies, purchasers and reimbursers) or to trade customers, including but not
limited to, wholesalers and chain and pharmacy buying groups; (b) credits or
allowances actually granted upon rejections or returns of Products, including
for recalls or damaged goods; (c) freight, postage, shipping and insurance
charges actually allowed or paid for delivery of Products, to the extent billed;
(d) customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of a Product; (e) bad debts
relating to sales of Products that are actually written off by Sanofi-Aventis in
accordance with IFRS, consistently applied, during the applicable royalty
calculation period; and (f) taxes, duties or other governmental charges levied
on, absorbed or otherwise imposed on sale of Products, including value-added
taxes, or other governmental charges otherwise measured by the billing amount,
when included in billing, as adjusted for rebates and refunds, but specifically
excluding taxes based on net income of the seller; provided that all of the
foregoing deductions are calculated in accordance with IFRS.


Notwithstanding the foregoing, if any Product is sold under a [ * ] or [ * ]
arrangement with [ * ], then, solely for the purpose of calculating Net Sales
for royalty purposes hereunder, any [ * ] on such Products sold under such an
arrangement shall be [ * ], on a [ * ] basis based on the [ * ] prior to [ * ],
[ * ] the [ * ] applied on any [ * ] product sold within such [ * ] arrangement
for the applicable accounting period. In case of any dispute as to the
applicable [ * ] under the preceding sentence, the determination of same shall
be calculated and certified by an [ * ] selected by [ * ] of [ * ], whose
decision shall be binding.


A sale of a Product is deemed to occur upon invoicing. In the event that [ * ],
after reasonable efforts, cannot [ * ] the [ * ] of a [ * ] in a particular [ *
], the Parties shall [ * ] and [ * ] in [ * ] an appropriate means for [ * ] in
such a situation].


For sake of clarity and avoidance of doubt, sales by Sanofi-Aventis, its
Affiliates or sublicensees of a Product to a [ * ] of such [ * ] in a given [ *
] shall be [ * ] a [ * ] to a [ * ]. Any Products used (but not [ * ]) for [ * ]

- 7 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




or [ * ] purposes or used for [ * ] or other [ * ] purposes shall [ * ]
considered in determining Net Sales hereunder.


In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales, for purposes of determining royalty payments on such
Product, shall be calculated by multiplying the Net Sales of the end-user
product and/or service by the fraction A over A+B, in which A is the gross
selling price of the Product portion of the end-user product and/or service when
such Product is sold separately during the applicable accounting period in which
the sales of the end-user product were made, and B is the gross selling price of
the other active elements and/or service, as the case may be, of the end-user
product and/or service sold separately during the accounting period in question.
All gross selling prices of the elements of such end-user product and/or service
shall be calculated as the average gross selling price of the said elements
during the applicable accounting period for which the Net Sales are being
calculated. In the event that, in any country or countries, no separate sale of
either such above-designated Product or such above designated elements of the
end-user product and/or service are made during the accounting period in which
the sale was made or if gross retail selling price for an active functional
element, component or service, as the case may be, cannot be determined for an
accounting period, Net Sales allocable to the Product in each such country shall
be determined by mutual agreement reached in good faith by the Parties prior to
the end of the accounting period in question based on an equitable method of
determining same that takes into account, on a country-by-country basis,
variations in potency, the relative contribution of each active agent, component
or service, as the case may be, in the combination, and relative value to the
end user of each active agent, component or service, as the case may be.
Notwithstanding the foregoing, the Parties agree that, for purposes of this
paragraph, adjuvants, mechanical but not chemical drug delivery devices, and
excipients shall not be deemed to be “active ingredients” or “active functional
elements”. For clarity, [ * ] or technologies [ * ] or [ * ] of a [ * ] or
having [ * ] properties] such as, without limitation, [ * ] or specific [ * ]
technology, shall [ * ] within the [ * ] and shall [ * ] to be “active
ingredients” or “active functional elements” for purposes of this paragraph.


1.60 “Out-of-Pocket Costs” means costs and expenses paid to Third Parties (or
payable to Third Parties and accrued in accordance with GAAP) by Exelixis and/or
its Affiliates, if applicable.


1.61 “Party Vote” has the meaning set forth in Section 4.4(c)(i).


1.62 “Patent” means all: (a) unexpired letters patent (including inventor’s
certificates) which have not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period (and which have not been admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise, or been abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written agreement), including any substitution, extension, registration,
confirmation, reissue, re-examination, supplementary protection certificates,
confirmation patents, patent of additions, renewal or any like filing thereof;
(b) pending applications for letters patent which have not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), and/or abandoned in accordance with or as
permitted by the terms of this Agreement or by mutual written consent, including
any continuation, division or continuation-in-part thereof and any provisional
applications; and (c) any international counterparts to (a) and (b) above.



- 8 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




1.63 “Phase I Clinical Trial” means a clinical trial that generally provides for
the first introduction into humans of a Product, with a primary purpose of
determining safety, metabolism and pharmacokinetic properties and clinical
pharmacology of such Product, and generally consistent with 21 CFR § 312.21(a),
as amended (or its successor regulation), or other comparable regulation imposed
by a Regulatory Authority in any country.


1.64 “Phase I/II Clinical Trial” means a human clinical trial of a Product,
which trial satisfies the requirements for a Phase I Clinical Trial and for a
Phase II Clinical Trial.


1.65 “Phase II Clinical Trial” means a human clinical trial of a Product, the
principal purpose of which is to make a preliminary determination that such
Product is safe for its intended use and to obtain sufficient information about
such Product’s efficacy to permit the design of further clinical trials, and
generally consistent with 21 CFR § 312.21(b), as amended (or its successor
regulation), or other comparable regulation imposed by a Regulatory Authority in
any country.


1.66 “Phase II/III Clinical Trial” means a human clinical trial of a Product,
that satisfies the requirements for a Phase II Clinical Trial and for a Phase
III Clinical Trial.


1.67 “Phase III Clinical Trial” means a pivotal human clinical trial of a
Product, which trial is designed to: (a) establish that such Product is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with such Product in the dosage range to be
prescribed; (c) support Regulatory Approval of such Product; and (d) be
generally consistent with 21 CFR § 312.21(c), as amended (or its successor
regulation), or other comparable regulation imposed by a Regulatory Authority in
any country.


1.68 “Phase IIIB Clinical Trial” means a clinical trial of a Product, initiated
before regulatory approval and is not required for same, but which may provide
data that further defines how and where the drug should be used. A Phase IIIB
Clinical Trial may include epidemiological studies, modeling and
pharmacoeconomic studies, and investigator-sponsored clinical trials that are
approved by the JRDC and that otherwise fit the foregoing definition.


1.69 “Phase IV Clinical Trial” means a product support clinical trial of a
Product commenced after receipt of Regulatory Approval in the country where such
trial is conducted. A Phase IV Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, and investigator-sponsored
clinical trials studying Product that are approved by the JRDC and that
otherwise fit the foregoing definition.


1.70 “PI3K” means: (a) the gene encoding the [ * ] for a member of the[ * ]
consisting of the following [ * ] known as [ * ], and [ * ]; (b) the protein
encoded by such gene; and (c) all [ * ] and [ * ] thereof. For the purposes of
this Agreement the term “PI3K” refers to [ * ] only, and does not include [ * ].


1.71 “PI3Kalpha Selective Inhibitor” means a small molecule compound that: (a)
inhibits PI3Kalpha at the applicable Target Potency Threshold; and (b) meets the
applicable Target Specificity Threshold.



- 9 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




1.72 “PI3Kalpha/beta Inhibitor” means a small molecule compound that: (a)
inhibits PI3Kalpha and PI3Kbeta at the applicable Target Potency Threshold; and
(b) meets the applicable Target Specificity Threshold.


1.73 “PI3Kalpha/beta/mTOR Inhibitor” means a small molecule compound that: (a)
inhibits PI3Kalpha, PI3Kbeta and mTOR at the applicable Target Potency
Threshold; and (b) meets the applicable Target Specificity Threshold.


1.74 “PI3Kalpha/mTOR Inhibitor” means a small molecule compound that: (a)
inhibits PI3Kalpha and mTOR at the applicable Target Potency Threshold; and (b)
meets the applicable Target Specificity Threshold.


1.75 “PI3Kbeta Selective Inhibitor” means a small molecule compound that: (a)
inhibits PI3Kbeta at the applicable Target Potency Threshold; and (b) meets the
applicable Target Specificity Threshold.


1.76 “PI3Kbeta/mTOR Inhibitor” means a small molecule compound that: (a)
inhibits PI3Kbeta and mTOR at the applicable Target Potency Threshold; and (b)
meets the applicable Target Specificity Threshold.


1.77 “Pre-Lead Compound” means a small molecule compound that: (a) is [ * ] by a
Party; (b) such Party has [ * ] as a [ * ] after [ * ] for [ * ] against [ * ],
and [ * ] (as applicable); (c) meets the Pre-Lead Criteria set forth in the
Research Plan; and (d) is [ * ] by [ * ] to the JRDC for inclusion under the
Agreement as a Collaboration Compound.
1.78 “Pre-Lead Criteria” has the meaning set forth in Section 2 of Exhibit 2.2.


1.79 “Product” means any therapeutic or prophylactic product (for use in animals
or humans) in bulk or finished form that comprises or incorporates any [ * ].


1.80 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any national, supra-national (e.g.,
the European Medicines Agency (“EMEA”)), regional, state or local regulatory
agency, department, bureau, commission, council or other governmental entity,
that are necessary for the manufacture, distribution, use or sale of a Product
in a regulatory jurisdiction.


1.81 “Regulatory Authority” means the applicable national (e.g., the FDA),
supra-national (e.g., the EMEA), regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity that, in
each case, governs the Regulatory Approval of a Product in such applicable
regulatory jurisdiction.


1.82 “Research Plan” has the meaning set forth in Section 2.2.


1.83 “Royalty Term” has the meaning set forth in Section 9.5.


1.84 “[ * ]” has the meaning set forth in Section 4.4(c)(iv).



- 10 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




1.85 “Sanofi-Aventis Know-How” means all Information Controlled by
Sanofi-Aventis (other than Sanofi-Aventis Patents) and its Affiliates as of the
Effective Date or during the Term, that: (a) covers a Collaboration Compound, a
composition containing a Collaboration Compound, a formulation containing a
Collaboration Compound, or the manufacture or use of a Collaboration Compound;
and (b) is [ * ] for Exelixis to exercise the rights licensed to it under the
Agreement or to perform its obligations under the Agreement.
 
1.86 “Sanofi-Aventis Patents” means all Patents Controlled by Sanofi-Aventis and
its Affiliates (including Sanofi-Aventis’ Sole Invention Patents but excluding
Exelixis Patents), as of the Effective Date or during the Term, including any
Sole Invention Patents Controlled by Sanofi-Aventis, that: (a) cover a
Collaboration Compound, a composition containing a Collaboration Compound, a
formulation containing a Collaboration Compound, or the manufacture or use of a
Collaboration Compound; and (b) are [ * ] for Exelixis to exercise the rights
licensed to it under the Agreement or to perform its obligations under the
Agreement.


1.87 “SAR” has the meaning set forth in Section 2.3(b).


1.88 “Selectivity Panel” has the meaning described in Exhibit 1.88.


1.89 “Sole Invention” means any Invention conceived and reduced to practice
solely by or on behalf of a Party during the Term.


1.90 “Sole Invention Patent” means a Patent that claims a Sole Invention.


1.91 “Target Potency Threshold” has the meaning set forth in Exhibit 1.91.


1.92 “Target Specificity Threshold” has the meaning set forth in Exhibit 1.92.


1.93 “Term” has the meaning set forth in Section 12.1.


1.94 “Third Party” means any person or entity other than: (a) Exelixis; (b)
Sanofi-Aventis; or (c) an Affiliate of either Party.


1.95 “Transfer Date” for a given Exelixis Clinical Trial with respect to any
given Product means: (a) the date on which Exelixis notifies Sanofi-Aventis of
the first occurrence of any of the following events: (i) [ * ] (“[ * ]”) is
established, consistent with the then-current clinical protocol for such
Exelixis Clinical Trial]; and (ii) [ * ] (“[ * ]”) is established when [ * ] in
[ * ] is observed in [ * ]; or (b) the date on which [ * ] agrees to [ * ] a [ *
] to [ * ] of the [ * ] for such [ * ].


1.96 “Upstate Panel” has the meaning described in Exhibit 1.88.


1.97 “Valid Claim” means (a) a claim in an issued Patent that has not: (i)
expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or (iv) been abandoned in accordance
with or as permitted by the terms of this Agreement or by mutual written
agreement of the Parties; or (b) a claim under an application for a Patent

- 11 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




that has been pending [ * ] from the date that the [ * ], and which has not been
canceled, withdrawn from consideration, finally determined to be unallowable by
the applicable governmental authority or court for whatever reason (and from
which no appeal is or can be taken), or abandoned.
  
1.98 “Working Group” has the meaning set forth in Section 4.4(f).


2.Collaboration


2.1.Overview; Guidelines; and Independence.


(a)Overview. The Parties desire to apply their respective technology and
expertise to discover, optimize and advance Collaboration Compounds that are a
PI3Kalpha Selective Inhibitor, PI3Kbeta Selective Inhibitor, PI3Kalpha/beta
Inhibitor, PI3Kalpha/mTOR Inhibitor, PI3Kbeta/mTOR Inhibitor, or
PI3Kalpha/beta/mTOR Inhibitor so that such Collaboration Compounds may be
Developed into Products and Commercialized by Sanofi-Aventis. As a general goal,
the Parties intend to advance [ * ] Lead Compounds as Development Candidates,
and to submit [ * ] INDs on Development Candidates ([ * ] one of which is [ * ]
and one of which is [ * ] (both with or without [ * ]), during the Collaborative
Research Term. The Parties agree that failure to advance [ * ] such Lead
Compounds as Development Candidates, or failure to submit [ * ] such INDs on
Development Candidates shall not be treated as a breach of this Agreement. Each
Party shall have responsibilities under the Collaboration in accordance with the
allocation of duties set forth in the Research Plan, including responsibilities
for lead optimization, preclinical development of Collaboration Compounds, and
conduct of [ * ] Clinical Trial(s) for such Collaboration Compounds.


(b)Resources. Each Party shall assign responsibilities for the various
operational aspects of the Collaboration to those portions of its organization
that have the appropriate resources, expertise and responsibility for such
functions and, consistent with this Agreement, treat each Pre-Lead Compound,
Lead Compound or Development Candidate as if it were a proprietary compound
solely of its own organization. In all matters related to the Collaboration, the
Parties shall strive to balance as best as they can the legitimate interests and
concerns of the Parties and to realize the full economic potential of each
Product (taking into account the risks and costs of further Development and
Commercialization). Notwithstanding anything to the contrary, during the
Collaborative Research Term, Exelixis shall allocate and utilize [ * ] FTEs per
year, [ * ] to fulfilling its obligations under the Research Plan, and
Sanofi-Aventis shall allocate [ * ] to perform its obligations under the
Research Plan.
 
2.2.Research Plan. The Parties have agreed in writing upon an initial plan for
the research to be carried out by the Parties during the Collaborative Research
Term, which is set forth in the Exhibit 2.2 and incorporated herein by reference
(the “Research Plan”). The Research Plan includes each Party’s respective
obligations in furtherance of the Collaboration and timelines for completion of
key stages. The JRDC shall review the Research Plan at least [ * ] and may
propose to the JEC (for its review and approval) revised versions of the
Research Plan that do not contradict any terms of this Agreement. Once approved
by the JEC, such revised Research Plan shall replace the prior Research Plan. If
the terms of the Research Plan contradict, or create inconsistencies or
ambiguities with, the terms of this Agreement, then the terms of this Agreement
shall govern.



- 12 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




2.3.Conduct of Research.


(a)General. The Parties shall use Diligent Efforts to conduct their respective
tasks set forth in the Research Plan and shall conduct the Collaboration in good
scientific manner, and in compliance in all material respects with the
requirements of applicable laws, rules and regulations and all applicable good
laboratory practices.
(b)Pre-Lead Discovery and Nomination. During the Collaborative Research Term,
each Party shall use Diligent Efforts to [ * ] and [ * ] of [ * ] to [ * ] and [
* ] as [ * ]. Each Party shall [ * ] the [ * ] and [ * ] identification and
characterization (but not any [ * ], [ * ], proprietary [ * ], or [ * ]) with
the JRDC at each meeting. Exhibit 2.3(b)(i) identifies (as of the Effective
Date) a list of compounds that [ * ] to [ * ] as [ * ] under this Agreement, and
Exhibit 2.3(b)(ii) identifies (as of the Effective Date) a list of compounds
that [ * ] to [ * ] as [ * ] under this Agreement. Once [ * ] in [ * ] that a
given compound meets the Pre-Lead Compound Nomination Criteria identified in the
Research Plan, then [ * ] shall submit to the JRDC a data package (excluding [ *
] and [ * ]) for nominating such compound as a Pre-Lead Compound. Alternatively,
the JRDC may request [ * ] to assemble and submit (at such [ * ]) a data package
(excluding [ * ] and [ * ]) for any PI3Kalpha Selective Inhibitor, PI3Kbeta
Selective Inhibitor, PI3Kalpha/beta Inhibitor, PI3Kalpha/mTOR Inhibitor,
PI3Kbeta/mTOR Inhibitor, or PI3Kalpha/beta/mTOR Inhibitor that has been
disclosed to the JRDC by [ * ]. The JRDC shall review each data package
submitted for Pre-Lead Compound nomination and shall determine whether to
approve such compound as a Pre-Lead Compound. If the JRDC approves such
compound, then such compound shall be deemed to be a Pre-Lead Compound. Upon
such approval by the JRDC, the [ * ] and [ * ] for such Pre-Lead Compound shall
be [ * ]. If the JRDC does not approve a compound as a Pre-Lead Compound, and
the JRDC recommends that such compound should be subject to additional work,
then, [ * ] that [ * ] such [ * ] shall use [ * ] to [ * ] such [ * ] and [ * ]
such [ * ] to the [ * ] for [ * ]; provided, however, that the JRDC shall have
the sole discretion to prioritize such additional work relative to any work
being performed [ * ] under this Agreement. If the JRDC does not approve such
compound as a Pre-Lead Compound and does not recommend additional work, then
such compound shall [ * ] that [ * ] such [ * ], which [ * ] shall have the
right to] further research, develop or commercialize such compound [ * ],
subject [ * ] to the [ * ] of Section [ * ].


(c)Lead Discovery and Nomination. Once [ * ] determines that [ * ] Pre-Lead
Compound meets the Lead Compound Nomination Criteria identified in the Research
Plan, then [ * ] shall submit to the JRDC a data package for such Pre-Lead
Compound to be approved as a Lead Compound by the JRDC. Alternatively, the JRDC
may nominate a Pre-Lead Compound for consideration to be a Lead Compound and
request [ * ] to assemble and submit (at such [ * ]) a data package for such
Pre-Lead Compound. The JRDC shall review each submitted data package and shall
determine whether to approve such Pre-Lead Compound as a Lead Compound,
provided, however, that prior to such determination, [ * ] that has [ * ] such [
* ] shall have the right to request and receive, [ * ] appropriate [ * ], [ * ]
from the [ * ] of [ * ] than [ * ] of such [ * ] solely to [ * ] the [ * ] and
the [ * ] described in the [ * ] and confirm whether such [ * ] of the [ * ]
provided meet such [ * ] (for clarity, [ * ] intends for the [ * ] to [ * ] in
the [ * ] of [ * ]; accordingly, if any [ * ] from such [ * ], then the [ * ]
such [ * ] hereby [ * ] all of its [ * ] and [ * ] to such [ * ] to [ * ]). If
the JRDC approves such Pre-Lead Compound, then such Pre-Lead Compound shall be
deemed to be a Lead Compound, and shall no longer be deemed to be a Pre-Lead
Compound. If the JRDC does not approve a Pre-Lead Compound, and the JRDC
recommends that such Pre-Lead Compound should be subject to additional work,
then, [ * ] that [ * ] such [ * ] shall use [ * ] to [ * ] such [ * ] and [ * ]
such [ * ] to the [ * ] for [ * ]; provided, however, that the JRDC shall have
the sole discretion to prioritize such additional work relative to any work

- 13 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




being performed [ * ] under this Agreement. If JRDC does not approve such
Pre-Lead Compound and does not recommend additional work, then such Pre-Lead
Compound shall cease to be a Pre-Lead Compound, and [ * ] that [ * ] such [ * ]
shall have [ * ] to further [ * ] or [ * ] such [ * ], subject [ * ] to the [ *
] of Section [ * ].


(d)Review of Lead Compounds. As part of the criteria for the submission of a
Lead Compound for approval as a Development Candidate, [ * ] review the results
of all screening assays for [ * ] activity [ * ] or [ * ] of [ * ] in the normal
course of [ * ] under the [ * ]. [ * ] may [ * ] such [ * ] for the [ * ] of [ *
] that such [ * ] does [ * ] a [ * ] of [ * ] against any [ * ] for which [ * ]
has [ * ] to any [ * ] (“[ * ]”). If [ * ] notifies [ * ] in writing within [ *
] of [ * ] that a [ * ], then [ * ] shall [ * ] such [ * ]; provided, however,
that [ * ] may [ * ] on such [ * ] to [ * ] the [ * ] of such [ * ]. For
clarity, (a) nothing in this Section 2.3 shall be deemed to [ * ] from [ * ], at
any time, with respect to its [ * ] or [ * ] in order to [ * ] such [ * ], and
(b) [ * ] may [ * ] and [ * ] with respect to any such [ * ] during such [ * ]
prior to [ * ] any such [ * ] from [ * ]. In the event that [ * ] does [ * ] to
[ * ] with respect to the [ * ] of a [ * ] within such [ * ], then [ * ] shall
be [ * ] on the terms and conditions set forth in this Agreement.


(e)Lead Optimization. During the Collaborative Research Term, the JRDC shall
review and prioritize each Lead Compound on a regular basis, allocating the
split of responsibilities and resources between the Parties with the goal of
advancing a prioritized Lead Compound to Development Candidate by the conduct of
the Lead Optimization Responsibilities set forth in the Research Plan, and the
factors described below. In general, the responsibilities for [ * ] of a Lead
Compound and associated [ * ] (including [ * ] and [ * ]) shall remain with [ *
] that [ * ] such [ * ]; provided, however, that the Parties may agree to
allocate some activities (and transfer Lead Compounds) to [ * ] that [ * ] such
[ * ] if [ * ] has [ * ] and [ * ] that are [ * ] to the [ * ] (e.g., in the
areas of specific [ * ] or [ * ] models, [ * ] assets or access to [ * ])].
During the Collaborative Research Term, each Party shall [ * ] to [ * ] the [ *
] that are [ * ] to [ * ] by [ * ] and to update the JRDC with the progress and
results of such conduct. The JRDC shall assess the status of the Lead Compounds,
and, if a Lead Compound meets the Development Candidate Nomination Criteria, or
if the JRDC otherwise determines that a Lead Compound should be advanced as a
Development Candidate for preclinical development, then the JRDC shall nominate
such Lead Compound as a Development Candidate to [ * ]. [ * ] shall promptly
(and in good faith) review such nomination and determine whether such Lead
Compound shall be advanced for preclinical development by becoming a Development
Candidate. If [ * ] determines to approve such Lead Compound as a Development
Candidate, then [ * ] shall promptly notify the JRDC, and such Lead Compound
shall be deemed to be a Development Candidate and shall no longer be deemed to
be a Lead Compound. [ * ] shall also determine which Party would be responsible
for CMC Activities, preclinical development, IND submission and conduct of the
first Phase I Clinical Trial for such Development Candidate. If the JRDC decides
not to nominate a Lead Compound as a Development Candidate, or if [ * ] does not
approve a Lead Compound as a Development Candidate, and the JRDC [ * ]
recommends additional work to be performed on such Lead Compound, then, [ * ]
that [ * ] such [ * ] shall use Diligent Efforts to conduct such additional work
and re-submit such Lead Compound to the JRDC; provided, however, that the JRDC
shall have the sole discretion to prioritize such additional work relative to
any work being performed by such Party under this Agreement.


(f)Preclinical Development and IND Submission. After [ * ] determines to advance
a Lead Compound as a Development Candidate, [ * ] that was [ * ] the [ * ] for
such [ * ] shall use Diligent Efforts during the Collaborative Research Term to
conduct the Preclinical Development Activities set forth

- 14 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




in the Research Plan. The JRDC shall assess the status of such Preclinical
Development Activities, and, if a Development Candidate meets the IND Submission
Criteria, or if the JRDC otherwise determines that an IND should be submitted
for a Development Candidate, then the JRDC shall nominate such Development
Candidate for IND submission to [ * ]. [ * ] shall promptly (and in good faith)
review such nomination and determine whether an IND should be submitted for such
Development Candidate. If [ * ] determines that an IND should be submitted, then
[ * ] shall promptly notify the JRDC, and the Lead Development Party shall
prepare the Initial Development Plan and Annual Development Plan pursuant to
Article 5. After the Initial Development Plan and Annual Development Plan are
finalized, the Lead Development Party shall use Diligent Efforts to prepare and
submit to the applicable Regulatory Authority the IND package for such
Development Candidate. If the JRDC determines that an IND should not be
submitted for a Development Candidate, or if [ * ] determines not to submit an
IND for a Development Candidate, but if either the JRDC or [ * ] recommends that
such Development Candidate should be subject to additional work, then, [ * ]
that was [ * ] the [ * ] for such [ * ] shall use Diligent Efforts to conduct
such additional work and re-submit such Development Candidate to the JRDC [ * ];
provided, however, that the JRDC shall have the sole discretion to prioritize
such additional work relative to any work being performed [ * ] under this
Agreement. After the INDs for at least [ * ] Development Candidates, have been
approved by the appropriate Regulatory Authority [ * ] shall have any obligation
to submit (or conduct any work related to the submission of) any additional INDs
for any other Development Candidates, and [ * ] shall have any obligation to
submit (or conduct any work related to the submission of) any additional Lead
Compounds for advancement as Development Candidates.


(g)Expenses and Reimbursement.


(i)Collaborative Research Term. Subject to Section 4.1(b)(ii) and Section
9.1(b), [ * ] shall bear [ * ] costs and expenses associated with each
Collaboration Compound for the conduct of [ * ] tasks described in the Research
Plan, until the [ * ] of the [ * ] regarding such [ * ] by the applicable [ * ].
Such expenses shall include the conduct of [ * ] for each [ * ] from the [ * ]
of a [ * ] up to the [ * ] of [ * ] for such [ * ], including expenses for [ *
], [ * ] and [ * ], [ * ], [ * ] and [ * ].


(ii)Development. Sanofi-Aventis shall bear the costs and expense (and reimburse
Exelixis) associated with conducting clinical development of a Development
Candidate incurred after the approval of the applicable IND, including any
Exelixis Development Expenses incurred after the approval of the applicable IND;
provided, however, that [ * ] shall [ * ] to [ * ] for any [ * ] to [ * ] which
have [ * ] under [ * ].


2.4.Information Exchange; Reports. During the Collaborative Research Term, each
Party shall report to the JRDC no less than [ * ] and shall submit to the other
Party and the JRDC a [ * ] written progress report summarizing the results and
data obtained from the conduct of the Research Plan. Notwithstanding anything to
the contrary in this Agreement, neither Party shall be obligated to [ * ] (e.g.,
[ * ] or [ * ]) of any [ * ] to the [ * ] until the [ * ] has [ * ] such [ * ]
as a [ * ]. If reasonably necessary for a Party to perform its work under the
Research Plan or to exercise its rights under the Agreement, such Party may
request that the other Party provide more detailed information and data
regarding such results reported by such other Party, and such other Party shall
promptly provide the requesting Party with information and data as is reasonably
related to such request, including any records created by a Party pursuant to
Section 13.3(c). All such reports shall be considered Confidential Information
of the Party providing same.

- 15 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




2.5.Option to Extend Collaborative Research Term. Provided [ * ] is not [ * ],
Sanofi-Aventis shall have the right to extend the Collaborative Research Term
for an additional one (1) year period, upon a minimum of [ * ] written notice
prior to the expiry of the Collaborative Research Term on the same terms and
conditions in this Agreement (except that Sanofi-Aventis shall not have the
ability to make additional unilateral extensions to the Collaborative Research
Term). [ * ] may, at its option, request that [ * ] execute an extension
agreement in order to formalize the extension of the Collaborative Research
Term, but [ * ] of [ * ] under [ * ] shall [ * ] to [ * ] to the [ * ] of the [
* ] for a single one (1) year period. Subsequent to such one-year extension, the
Parties may extend the Collaborative Research Term solely [ * ] and [ * ].


3.
SANOFI-AVENTIS DEVELOPMENT AND COMMERCIALIZATION RESPONSIBILITIES



3.1.Scope. Except for the Exelixis’ responsibilities under the Research Plan and
the Exelixis Clinical Trials, Sanofi-Aventis shall have sole control and
responsibility for the Development, Manufacture (including formulation, but
subject to Section 7.1) and Commercialization of all Collaboration Compounds
and/or Products. Sanofi-Aventis shall bear all costs and expenses associated
with, the Development, Manufacture (including formulation) and Commercialization
of all Products unless otherwise provided herein.


3.2.Diligence. During the Term, Sanofi-Aventis shall use Diligent Efforts to
Develop and Commercialize in each of the Major Territories at least [ * ],
provided however that Sanofi-Aventis may satisfy such obligation by sublicensing
the Development and Commercialization of a Product to a Third Party pursuant to
the terms of this Agreement.


3.3.Discussion Opportunity. Exelixis may notify Sanofi-Aventis in writing if
Exelixis in good faith believes that Sanofi-Aventis is not meeting its diligence
obligations set forth in Section 3.2, and the Parties shall meet and discuss the
matter in good faith. Exelixis may further request review of Sanofi-Aventis’
records generated and maintained as required under Section 3.4 below, to the
extent those records relate to Development, Manufacture and Commercialization of
a Product.


3.4.Reports. Beginning on with the first full [ * ] that ends at least [ * ]
after the JRDC and JEC are disbanded pursuant to Section 4.1, and for each [ * ]
thereafter during the Term, Sanofi-Aventis shall submit to Exelixis a written
progress report summarizing the Development, Manufacturing, and
Commercialization of Products performed by Sanofi-Aventis. If [ * ] for Exelixis
to exercise its rights under this Agreement, Exelixis may request that
Sanofi-Aventis provide more detailed information and data regarding such reports
by Sanofi-Aventis, and Sanofi-Aventis shall promptly provide Exelixis with
information and data as is reasonably related to such request, at Exelixis’
expense. All such reports shall be considered Confidential Information of
Sanofi-Aventis.

- 16 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




4.
GOVERNANCE



4.1.Collaboration Governance and Committee Structure.


(a)    Role of Committees. Subject to Section 4.1(b) and the other terms and
conditions of this Agreement, the Parties shall establish: (i) a joint executive
committee (the “Joint Executive Committee” or “JEC”) that will oversee the
Collaboration and facilitate communications between the Parties with respect to
the discovery and Development of Products hereunder; and (ii) a specialized
joint committee (such committee, the “Joint Research & Development Committee” or
“JRDC”) focusing on each of the following areas arising out of the
Collaboration: (A) discovery and chemical optimization of Collaboration
Compounds up to Development Compound nomination; and (B) Development (including
preclinical development) and Regulatory Approval of Products. Each Committee
shall have the responsibilities and authority allocated to it in this Article 4
and elsewhere in this Agreement. It is contemplated that: (X) all significant
matters relating to the discovery, lead optimization, preclinical and clinical
Development of Products under this Agreement will be addressed by the JRDC and,
if appropriate, by the JEC, as contemplated by Section 4.4(c); and (Y) the
Parties’ respective activities under this Agreement will be reported to the
relevant Committees in a reasonable and appropriate level of detail. The JRDC
shall provide, on a [ * ] basis (unless otherwise requested by the JEC), updates
on its activities and achievements to the JEC for review and comment. The
Parties intend that their respective organizations will work together to assure
the success of the Collaboration.


(b)    Limitations on the Authority of Committees. Notwithstanding the Committee
structure established pursuant to Section 4.1(a), each Party shall retain the
rights, powers and discretion granted to it under this Agreement, and no such
rights, powers, or discretion shall be delegated to or vested in a Committee
unless such delegation or vesting of rights is expressly provided for in this
Agreement or the Parties expressly so agree in writing. Without limiting the
generality of the foregoing, no Committee shall have any authority or
jurisdiction to: (i) amend, modify, or waive compliance with this Agreement, any
of which shall require mutual written agreement of the Parties; or (ii) require
Exelixis to [ * ] an [ * ] of [ * ] on any [ * ] during [ * ] of the [ * ],
without the Parties’ prior written agreement.


(c)    Discontinuation of Participation on a Committee. Each Committee shall
continue to exist until the first to occur of: (i) the Parties mutually agreeing
to disband the Committee; or (ii) a Party providing to the other Party written
notice of its intention to disband and no longer participate in such Committee.
Once one Party has provided the other Party written notice as referred to in
subclause (ii) above, such Committee shall have no further obligations under
this Agreement and such other Party receiving such notice shall have the right
to solely decide, without consultation, any matters previously before such
Committee, subject to the other terms of this Agreement.


(d)    Disbandment of JEC and JRDC. The Parties hereby agree that the JEC and
the JRDC shall be disbanded within [ * ] following the completion of any and all
Development activities to be performed by Exelixis hereunder, including but not
limited to the Exelixis Clinical Trials.


4.2.Joint Executive Committee.


(a)    Formation and Purpose.  Exelixis and Sanofi-Aventis shall establish the
JEC within [ * ] after the Effective Date. Subject to Sections 4.1(b) and
4.4(c), the JEC’s responsibilities shall be: (i) to

- 17 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




determine the strategy for the research and Development of Collaboration
Compounds and Products; (ii) to coordinate the Parties’ activities hereunder;
and (iii) as applicable, to review, comment on, approve, and resolve disputes
with respect to the foregoing matters or other matters which the Parties wish to
bring to the JEC, including the specific responsibilities of the JEC outlined
below. The JEC shall have the membership and shall operate by the procedures set
forth in Section 4.4.


(b)    Specific Responsibilities of the JEC.  In addition to its overall
responsibility for the Collaboration, but subject to Sections 4.1(b) and 4.4(c),
the JEC shall, in particular, have the following specific responsibilities:


(i)    Review and approve the research and Development strategies for each
Collaboration Compound and Product;


(ii)    oversee the Parties’ activities hereunder;


(iii)    approve budgets for the Exelixis Development Expenses;


(iv)    review all significant and strategic issues within the purview of the
JRDC;


(v)    oversee the Development of each Product pursuant to its Initial
Development Plan and respective Annual Development Plan, up to the initiation of
Phase III Clinical Trials;


(vi)    review and approve any material amendments to the Approved Plans and any
other items submitted to the JEC by the JRDC;


(vii)    provide a forum for disputed matters within the responsibilities of
JRDC; and
    
(viii)    such other responsibilities as may be assigned to the JEC pursuant to
the Agreement or as may be agreed between the Parties from time to time.


4.3.Joint Research & Development Committee.


(a)    Formation and Purpose. Exelixis and Sanofi-Aventis shall establish the
JRDC within [ * ] after the Effective Date, which Committee shall, subject to
Sections 4.1(b) and 4.4(c), oversee the discovery efforts and preclinical
development of Collaboration Compounds, as described in Article 2. The JRDC
shall have the membership and shall operate by the procedures set forth in
Section 4.3, and shall disband subsequent to the Collaborative Research Term or
otherwise at the direction of the JEC.


(b)    Specific Responsibilities of the JRDC. In addition to its overall
responsibility described above, and subject to Sections 4.1(b) and 4.4(c), the
JRDC shall, in particular, have the following specific responsibilities:


(i)    provide a forum for the Parties to report progress with respect to
discovery and preclinical development activities and to allow the Parties to
review and comment with respect to such discovery activities;

- 18 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(ii)    determine which: (A) [ * ] will become Pre-Lead Compounds; (B) Pre-Lead
Compounds will become Lead Compounds; and (C) Lead Compounds will be nominated [
* ] as Development Candidates;


(iii)    prioritize and allocate Party resources for lead optimization projects
as set forth in the Research Plan;


(iv)    review and revise the Research Plan;


(v)    determine which Development Candidates will be nominated [ * ] for IND
submission;


(vi)    provide [ * ] with its recommendation as to which Party it believes
should be responsible for CMC Activities, preclinical development, IND
submission and conduct of Phase I Clinical Trials for a Collaboration Compound
(it being understood that assignment of the foregoing responsibilities will be
made by Sanofi-Aventis);


(vii)    monitor Development activities, including with respect to operational
matters such as enrollment strategies, site selection, CRO contract strategies;


(viii)    review and discuss the Initial Development Plan and each Annual
Development Plan;


(ix)    review all material information generated in the course of implementing
the Initial Development Plan and the Annual Development Plans;


(x)    assist in coordinating scientific interactions and division of
responsibilities with respect to Development activities, and resolving
disagreements during the course of implementing the Initial Development Plan and
the Annual Development Plans;


(xi)    provide on a [ * ] basis updates on its activities and achievements to
the JEC for review and comment;


(xii)    initiate a transfer of the IND for the Product in an Exelixis Clinical
Trial in advance of [ * ]; and


(xiii)    such other responsibilities as may be assigned to the JRDC pursuant to
the Agreement or as may be agreed between the Parties from time to time.


4.4.General Committee Membership and Procedures.


(a)    Membership. Each Committee shall be composed of such number of
representatives as may be agreed by the Parties. Each of Sanofi-Aventis and
Exelixis shall designate representatives with appropriate expertise to serve as
members of each Committee. Each Party may replace its Committee representatives
at any time upon written notice to the other Party. Each Committee shall have
co-chairpersons.

- 19 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Sanofi-Aventis and Exelixis shall each select from their representatives a
co-chairperson for each of the Committees, and each Party may change its
designated co-chairpersons from time to time upon written notice to the other
Party. The Alliance Managers shall be responsible for calling meetings,
preparing and circulating an agenda in advance of each meeting of such
Committee, and preparing and issuing minutes of each meeting within [ * ]
thereafter; provided that a Committee co-chairperson shall call a meeting of the
applicable Committee promptly upon the written request of the other
co-chairperson to convene such a meeting. The minutes of each meeting shall,
among other things, record all matters acted upon and approved or disapproved by
the Committee, actions to be taken, and any matters the Committee failed to
resolve. Such minutes will not be finalized until both Alliance Managers review
and confirm in writing the accuracy of such minutes.


(b)    Meetings. Each Committee shall hold meetings at such times as it elects
to do so, but in no event shall such meetings be held less frequently than once
every [ * ] for the JRDC, and once every [ * ] for the JEC. Each Committee shall
meet alternately at Exelixis’ facilities in South San Francisco, California, and
Sanofi-Aventis’ facilities in the Paris, France metro area, or at such other
locations as the Parties may agree. The Alliance Managers shall, and other
employees of each Party involved in the discovery, preclinical development,
Development, Manufacture, or Commercialization of any Product may as needed,
attend meetings of each Committee (as nonvoting participants unless they are
members of such Committee), and consultants, representatives or advisors
involved in the discovery, preclinical development, Development or Manufacture
of any Product may attend meetings of each Committee as nonvoting observers;
provided that such employees and Third Party representatives are under
obligations of confidentiality and non-use applicable to the Confidential
Information of each Party that are at least as stringent as those set forth in
Article 11, and in the case of non-employees of a Party, subject to the consent
of the other Party, which shall not be unreasonably withheld or delayed. Each
Party shall be responsible for all of its own expenses of participating in any
Committee (including in any Working Group). Meetings of any Committee may be
held by audio or video teleconference; provided that at least [ * ] per year of
such Committee shall be held in person. No action taken at any meeting of a
Committee shall be effective unless a representative of each Party is
participating.


(c)    Decision-Making.


(i)    Voting on Committee Decisions.  Subject to Section 4.1(b), each Party’s
designees on a Committee shall, collectively, have one (1) vote (the “Party
Vote”) on all matters brought before the Committee, which Party Vote shall be
determined by [ * ] of such Party’s designees present (in person or otherwise)
at the meeting. Except as expressly provided in this Section 4.4(c) and subject
to Section 4.1(b), each Committee shall operate as to matters within its
jurisdiction by unanimous Party Vote. All decisions of a Committee shall be
documented in writing in the minutes of the applicable Committee meeting by the
Alliance Managers.


(ii)    [ * ] Decisions. [ * ] level decisions concerning the [ * ] or [ * ]
shall be made by Sanofi-Aventis; provided, however that, any [ * ] level
decisions with respect to [ * ] for a [ * ], or any [ * ] or [ * ] by [ * ],
shall be made by Exelixis. Any dispute regarding a decision made by [ * ]
pursuant to this paragraph shall first be referred to the Alliance Managers,
and, if the dispute is not resolved within [ * ] after such referral to the
Alliance Managers, then it shall, upon written notice by a Party to the other,
be referred to the JRDC and/or JEC for resolution.



- 20 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(iii)    Disagreements on Committees. Except for matters outside the
jurisdiction and authority of the Committees and in any event without limiting
the other rights and obligations of the Parties under this Agreement, any
disagreement between the designees of Sanofi-Aventis and Exelixis on the JRDC as
to matters within such Committee’s jurisdiction shall, at the election of either
Party, be addressed, first, with the Alliance Managers, and, if the dispute is
not resolved within [ * ] after such referral to the Alliance Managers, then it
shall, upon written notice by a Party to the other, be submitted to the JEC for
resolution. If the JEC does not resolve any such matter submitted to it for
resolution within [ * ] after such submission, , then the [ * ] co-chairperson
of the JEC shall have the right to decide any such matter, subject to Section
4.4(c)(iv).


(iv)    [ * ]. [ * ] right to exercise final decision-making authority pursuant
to Section 4.4(c)(iii) ([ * ]) shall be subject to the following limitations:


(1)    All [ * ] shall be made in good faith, with due regard for the impact of
such decisions on Products, and, consistent in all material respects with the
applicable Approved Plan and the terms of this Agreement. No such decision by [
* ] shall violate or breach any term or condition of this Agreement. [ * ] shall
make all [ * ] only after [ * ] (through its JEC or JRDC members, as applicable)
on such matters and the [ * ], and in the case of [ * ] made pursuant to Section
[ * ], only after [ * ], and the [ * ] on such matters, at a subsequent meeting.


(2)    [ * ] shall have no right to make a [ * ]: (A) on any matter that would
require [ * ] to [ * ] any [ * ] or [ * ] that [ * ] may [ * ] or to a [ * ];
(B) on any matter that would amend, violate or breach any provision of this
Agreement; (C) to change the [ * ] or [ * ]; (D) to change the [ * ]
requirements [ * ] in the [ * ], or [ * ]; (E) [ * ] the [ * ] of the [ * ] the
[ * ] and [ * ] of [ * ], or [ * ] to the [ * ] and [ * ] of [ * ]; or (F) on
any matter that would require [ * ] to [ * ] the [ * ] of a [ * ] in the [ * ]
of the [ * ]. Resolution of disputes relating to the foregoing matters shall
require mutual agreement of the Parties (except as otherwise expressly set forth
in this Agreement).


(d)    Meeting Agendas and Minutes. Each Party shall disclose to the other
proposed agenda items along with appropriate information at least [ * ] in
advance of each meeting of the applicable Committee; provided that under exigent
circumstances requiring Committee input, a Party may provide its agenda items to
the other Party within a shorter period of time in advance of the meeting.


(e)    Working Groups.  From time to time, the JEC or JRDC may establish and
delegate duties to other committees, sub-committees or directed teams (each, a
“Working Group”) on an “as-needed” basis to oversee particular projects or
activities, which delegation shall be reflected in the minutes of the meetings
of the applicable Committee. Each such Working Group shall be constituted and
shall operate as the JEC or JRDC, as the case may be, determines. The Working
Groups may be established on an ad hoc basis for purposes of a specific project,
for the life of a Product, or on such other basis as the applicable Committee
may determine. Each Working Group and its activities shall be subject to the
oversight, review and approval of, and shall report to, the Committee that
established such Working Group. In no event shall the authority of the Working
Group exceed that specified for the relevant Committee in this Article 4. Any
disagreement between the designees of Sanofi-Aventis and Exelixis on a Working
Group shall be referred to the applicable Committee for resolution.

- 21 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(f)    Interactions Between Committees and Internal Teams. The Parties recognize
that each Party possesses an internal structure (including various committees,
teams and review boards) that will be involved in administering such Party’s
activities under this Agreement. Each Committee shall establish procedures to
facilitate communications between such Committee or Working Group and the
relevant internal committee, team or board of each of the Parties, including by
requiring appropriate members of such Committee to be available at reasonable
times and places and upon reasonable prior notice for making appropriate oral
reports to, and responding to reasonable inquiries from, the relevant internal
committee, team or board.


4.5.Alliance Managers.


(a)    Appointment. Each of the Parties shall appoint a single individual to act
as a single point of contact between the Parties (each, an “Alliance Manager”).
Each Party may change its designated Alliance Manager from time to time upon
written notice to the other Party. Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.


(b)    Responsibilities. The Alliance Managers shall use good faith efforts to
attend all Committee meetings and support the co-chairpersons of each Committee
in the discharge of their responsibilities. Alliance Managers shall be nonvoting
participants in such Committee meetings, unless they are also appointed members
of such Committee pursuant to Section 4.4(a). An Alliance Manager may bring any
matter to the attention of any Committee if such Alliance Manager reasonably
believes that such matter warrants such attention. Each Alliance Manager shall
be charged with creating and maintaining a collaborative work environment within
and among the Committees. In addition, each Alliance Manager: (i) will be the
point of first referral in all matters of conflict resolution; (ii) will
coordinate the relevant functional representatives of the Parties in developing
and executing strategies and plans for the Products in an effort to ensure
consistency and efficiency throughout the world; (iii) will provide a single
point of communication for seeking consensus both internally within the
respective Parties’ organizations and between the Parties regarding key strategy
and plan issues; (iv) will identify and bring disputes to the attention of the
appropriate Committee in a timely manner; (v) will plan and coordinate
cooperative efforts and internal and external communications; and (vi) will take
responsibility for ensuring that governance activities, such as the conduct of
required Committee meetings and production of meeting minutes, occur as set
forth in this Agreement, and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed.


5.
DEVELOPMENT OF PRODUCTS



5.1.Lead Development Party. The JRDC shall recommend to Sanofi-Aventis the Party
that it believes should serve as the lead Party for the conduct of the first
Phase I Clinical Trial for each Product. The JRDC’s recommendation shall be made
in the best interest of the Collaboration. After careful review of the
recommendation of the JRDC, Sanofi-Aventis shall determine which Party shall
serve as the lead Party for the conduct of the first Phase I Clinical Trial (the
“Lead Development Party”). If Sanofi-Aventis determines that Exelixis serve as
the Lead Development Party for a Product, then Exelixis’ responsibility to
Develop such Product shall cease after the Transfer Date for the first Phase I
Clinical Trial for such Product, and Sanofi-Aventis shall be responsible (as of
the Transfer Date) for all further Development of such Product

- 22 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




pursuant in Section 3.1. If Sanofi-Aventis is the Lead Development Party for a
Product, then Sanofi-Aventis shall be responsible for all Development of such
Product pursuant to Sections 3.1, 5.2 and 5.3.


5.2.Initial Development Plans.


(a)    Scope. The initial Development of each Product shall be governed by a
comprehensive, multi-year plan covering the conduct of the early clinical
development of such Product up to clinical proof-of-concept (the “Initial
Development Plan”). The Initial Development Plan shall: (i) provide a
comprehensive Development program that is designed to generate the non-clinical,
clinical and regulatory information required for submitting Drug Approval
Applications and to obtain Regulatory Approvals for the relevant indications;
(iii) indicate the [ * ] that will [ * ] with respect to the [ * ]; (iv) set
forth those obligations assigned to each Party with respect to the performance
of the Development activities contemplated by such Initial Development Plan; (v)
contain a study protocol for the establishment of [ * ] for the Product in the
first Phase I Clinical Trial; and (vi) provide an expected forecast, based on
the information available at the time, including patient estimates and cost
forecasts (and methodology, if available).


(b)    Creation of Initial Development Plan. The Lead Development Party shall
use Diligent Efforts to prepare and submit to the JRDC a draft of the Initial
Development Plan for a given Product no later than [ * ] prior to the
anticipated date of IND submission for such Product. The JRDC shall promptly
meet, discuss such draft and provide feedback to the Lead Development Party. The
Lead Development Party shall use Diligent Efforts to prepare a final version of
the Initial Development Plan, including a final study protocol, and submit it to
the JRDC for final review approximately [ * ] in advance of the anticipated IND
submission date. The JRDC shall promptly meet, discuss such final version and
provide feedback to the Lead Development Party. After obtaining any additional
feedback, the Lead Development Party shall prepare and submit the IND package to
the applicable Regulatory Authority pursuant to Section 2.3(f).


(c)    Updates to the Initial Development Plan. Any material update, amendment
or modification to any provisions of such Initial Development Plan shall require
the approval of the JEC.


(d)    Reports. Beginning [ * ] after disbandment of the JRDC and JEC in
accordance with Section 4.1(d), and every [ * ] thereafter during the Term,
Sanofi-Aventis shall submit to Exelixis a written progress report, substantially
in the form of Exhibit 5.2(d), which summarizes the Development of Products
performed by Sanofi-Aventis.


5.3.Annual Development Plans.


(a)    Scope. To further refine each Initial Development Plan, the JRDC shall
prepare a separate, detailed and specific Development plan covering all material
Development activities to be performed for such Product for such year, and
budgets covering all Exelixis Development Expenses for those Development
activities for such Product conducted in support of Regulatory Approvals for
such Product (each, an “Annual Development Plan”). Each Annual Development Plan
and budget shall be proposed by the JRDC for approval by the JEC. Each Annual
Development Plan for such Product, and any modifications thereto, shall cover,
and be consistent in all material respects with, all the Development activities
and budgets in the then-current Initial Development Plan for such Product that
are to be performed in that particular Calendar Year.

- 23 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(b)    Procedure. The initial Annual Development Plan shall be prepared by the
Lead Development Party in conjunction with the preparation of the Initial
Development Plan described in Section 5.2(b). Thereafter, the Lead Development
Party shall submit on an annual basis an Annual Development Plan for each
Product to the JRDC for its review, comment, and approval. Each such submission
shall be no later than [ * ] of the Calendar Year immediately preceding the year
covered by such Annual Development Plan, with a goal of having the Annual
Development Plan approved, and any disputes resolved, by [ * ] of such
immediately preceding Calendar Year.


5.4.Exelixis Clinical Trials.


(a)    Scope. Exelixis shall conduct the Exelixis Clinical Trials for each
applicable Product in a collaborative and efficient manner. The Parties shall
engage in joint decision-making for the Exelixis Clinical Trials as set forth in
Article 4.


(b)    Notwithstanding anything to the contrary in this Agreement, the Parties
agree that Exelixis shall be the sponsor for, and the Lead Development Party
for, the Exelixis Clinical Trials, and that Exelixis shall have the
responsibility and the authority to act as the sponsor and make those decisions
and take all actions necessary to assure compliance with all regulatory
requirements. Exelixis agrees to be bound by, and perform all obligations set
forth in, 21 C.F.R. §312 related to its role as the sponsor for the Exelixis
Clinical Trials for a given Product. Notwithstanding anything to the contrary in
this Agreement, Exelixis may discontinue or modify any clinical trial that is
part of the Exelixis Clinical Trials without the approval of the JRDC or the JEC
in the event such actions are: (i) [ * ] by an [ * ] that is [ * ] to a [ * ];
and (ii) [ * ] to [ * ] the [ * ] of [ * ] or [ * ], provided however, that in
such an event the JRDC and JEC shall be informed of such discontinuation or
modification without delay. The Annual Development Plan for an Exelixis Clinical
Trial may specify that outside contractors (reporting to, or acting on behalf
of, Exelixis and reasonably selected by Exelixis) will have responsibility to
direct and conduct any additional pre-clinical activities and applicable
clinical trials in any country. The Parties shall, to the extent practicable and
permitted by applicable law, rule or regulation, cooperate, prior to engagement
of a given outside contractor, to minimize costs associated with the retention
of any outside contractors, including, where possible, the retention by Exelixis
of Sanofi-Aventis contractors where cost savings may be achieved by doing so.


(c)    Exelixis shall use Diligent Efforts to carry out its responsibilities
under the then-applicable Initial Development Plan and Annual Development Plan.
Exelixis shall have the right to use commercially reasonable discretion in
carrying out its obligations under the Annual Development Plan and the Initial
Development Plan, including without limitation: (i) carrying out day-to-day
planning and implementation of activities under the Annual Development Plan;
(ii) managing day-to-day regulatory compliance matters, including adverse event
reporting; (iii) managing clinical research organizations engaged to carry out
activities under the Annual Development Plan; and (iv) managing the Exelixis
Clinical Trials.


5.5.Exelixis Development Expenses.


(a)    Process for Payments of Exelixis Development Expenses. Promptly after the
date of the JRDC meeting allocating to Exelixis the performance of a Phase I
Clinical Trial, Exelixis shall provide Sanofi-Aventis with an estimate of the
Exelixis Development Expenses (and invoice for Exelixis FTE Costs and for
Out-of-Pocket Costs incurred by Exelixis, accompanied by reasonable supporting
documentation,

- 24 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




given that such invoicing will be on an accrual basis) covering: (i) the period
between the aforementioned JRDC meeting and the start of the first Calendar
Quarter arising after the date of such JRDC meeting; and (ii) the first Calendar
Quarter arising after the date of such JRDC meeting. By the [ * ] of each
subsequent Calendar Quarter during the Term, Exelixis shall provide
Sanofi-Aventis with: (A) an estimate of the Exelixis Development Expenses for
such Calendar Quarter (and invoice for Exelixis FTE Costs); and (B) with the
actual Exelixis Development Expenses for the preceding Calendar Quarter (and
invoice for Out-of-Pocket Costs incurred by Exelixis during that Calendar
Quarter, accompanied by reasonable supporting documentation, given that such
invoicing will be on an accrual basis).  Any overpayment or underpayment of the
actual Exelixis FTE Costs against the prepayment made for the preceding Calendar
Quarter will be netted by Exelixis against the current Calendar Quarter estimate
therefor.  Sanofi-Aventis shall pay Exelixis the amount in each such invoice
within [ * ] after receipt thereof.  Sanofi-Aventis shall have the right, at a
reasonable time and upon reasonable prior notice [ * ], to audit Exelixis’
records as provided in Section 13.3(c) to confirm the accuracy of Exelixis’
costs and reports with respect to Exelixis Development Expenses under this
Agreement. 


(b)    Accounting of Exelixis Development Expenses. Exelixis agrees to determine
Exelixis Development Expenses using its standard accounting procedures,
consistently applied, to the [ * ] as [ * ] were a [ * ] of [ * ], [ * ] as
specifically provided in this Agreement. The Parties also recognize that such
procedures may change from time to time. The Parties agree that, where such
changes are economically material to either Party, and consistent with GAAP,
adjustments shall be made to compensate the affected Party to preserve the same
economics as reflected under this Agreement under Exelixis’ accounting
procedures in effect as of the date on which the activity in question (e.g.,
Development) first commences under this Agreement. Where the [ * ] is or would
be [ * ] to [ * ], [ * ] shall [ * ] with an [ * ] for the [ * ] and an [ * ] of
the [ * ] of the [ * ] on the [ * ]. Transfers between a Party and its
Affiliates (or between its Affiliates) shall not have effect for purposes of
calculating revenues, costs, profits, royalties or other payments or expenses
under this Agreement.


(c)    [ * ]. If [ * ] enters into any agreement with any of [ * ] for the [ * ]
of [ * ] or [ * ] pursuant to this Agreement, all [ * ] for the [ * ] of such [
* ] or [ * ] that are [ * ] by [ * ] under this Agreement shall be [ * ] on the
basis of [ * ] thereof to such [ * ] and [ * ] on the basis of any [ * ] in
effect between [ * ] and such [ * ].


(d)    FTE Records and Calculations; Adjustments to Exelixis FTE Rate. Exelixis
shall record and account for its FTE effort for the Development of Products to
the extent that such FTE efforts are included in Exelixis Development Expenses,
and shall report such FTE effort to the JRDC on a quarterly basis. The Exelixis
FTE Rate may be adjusted annually, with each annual adjustment effective as of
January 1 of each Calendar Year, in accordance with the percentage increase or
decrease, if any, in the US CPI for the twelve (12) months ending June 30 of the
Calendar Year prior to the Calendar Year for which the adjustment is being made.


5.6.Technology and Regulatory Transfer of Collaboration Compounds. Exelixis
shall disclose or transfer to Sanofi-Aventis the Information and documents
described in subsections 5.6(a) and 5.6(b) below:



- 25 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(a)    Within [ * ] after the Transfer Date, Exelixis shall, at Sanofi-Aventis’
expense, disclose (and provide copies, as applicable) to Sanofi-Aventis any
Information, including any preclinical data, clinical data, assays, protocols,
procedures and any other information in Exelixis’ possession or control, not
previously disclosed to Sanofi-Aventis, and [ * ] to continue clinical
Development of such Product, or in seeking Regulatory Approval of such Products.


(b)    The Parties shall cooperate to ensure that Exelixis transfers to
Sanofi-Aventis, [ * ] after the Transfer Date for a given Product: (i) all [ * ]
(including any [ * ], and [ * ]) in [ * ] for [ * ]; (ii) any agreements [ * ]
and [ * ] for the [ * ] of [ * ] (including any agreements relating to the [ * ]
of a [ * ] for [ * ]); (iii) [ * ] of any [ * ] in [ * ] that are [ * ] pursuant
to [ * ] under the [ * ]; and (iv) at [ * ], all agreements entered into by [ *
] with any [ * ] regarding the [ * ] or [ * ] of [ * ]. If an agreement that is
described in subsection [ * ] is not assignable, then Exelixis shall use
Diligent Efforts to amend the agreement to permit assignment.


6.
REGULATORY



6.1.Regulatory Responsibility.


(a)    Subject to Section 3.2 and Section 6.1(b), Sanofi-Aventis shall, during
the Term, have [ * ] discretion, control and responsibility for the preparation,
drafting, submission and filing, in its own name and at its own cost, of all
DAAs, documents, dossiers, etc., for Regulatory Approvals for the Products.
Subject to Section 6.1(b), Sanofi-Aventis shall have [ * ] responsibility for
interacting with any Regulatory Authority regarding any issues, DAAs or any
Regulatory Approval, and Exelixis shall provide its reasonable assistance to
Sanofi-Aventis (at Sanofi-Aventis’ expense), whenever Sanofi-Aventis seeks such
assistance, to answer questions on the Products from any Regulatory Authority.
Additionally, in the event Sanofi-Aventis must communicate with or respond to a
Regulatory Authority within a very limited amount of time and needs the
assistance of Exelixis for such interaction with the Regulatory Authority,
Exelixis will use its Diligent Efforts to assist Sanofi-Aventis within the
required time frame (at Sanofi-Aventis’ expense). Furthermore, subject to
Section 6.1(b) and to applicable laws and regulations, Sanofi-Aventis shall own
all Regulatory Approvals, submissions and dossiers that it files as well as the
Regulatory Approvals that are granted during the Term, including supporting
documentation and information.
  
(b)    Pending the [ * ] of [ * ] by [ * ] with respect to a [ * ] pursuant to [
* ], Exelixis shall remain the primary contact of Regulatory Authorities for
regulatory activities regarding such Product, on behalf of Sanofi-Aventis.
However, Sanofi-Aventis shall have the right to review and approve in advance
any communication with any Regulatory Authority regarding such Product. Upon the
[ * ] of [ * ] with respect to a [ * ] pursuant to [ * ], Exelixis shall notify
the applicable Regulatory Authorities in writing that it is [ * ] for the
applicable Product to Sanofi-Aventis, and Sanofi-Aventis would notify the
applicable Regulatory Authorities in writing that it is [ * ] and all
responsibilities associated therewith (including without limitation, the
responsibility for reporting adverse events), other than any ongoing activities
of Exelixis relating to ongoing Exelixis Clinical Trials (if applicable).



- 26 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




6.2.Other Regulatory Matters.


(a)    Pharmacovigilance. Sanofi-Aventis shall be responsible for the management
of all pharmacovigilance and all reports required by the Regulatory Authorities
in order to obtain and maintain any Regulatory Approvals granted for the
Products in the Territory, including, without limitation, adverse drug
experience reports. The Parties agree to negotiate and execute a definitive
safety data exchange agreement (the “SDEA”) within [ * ] of the Effective Date
of this Agreement, or within another time period as mutually agreed by the
Parties, which will describe the responsibilities and procedures to be followed
by the Parties with regard to all regulatory reporting for the Products under
this Agreement.


(b)    Pricing and Reimbursement Approvals.  Sanofi-Aventis and its Affiliates
shall have sole responsibility in the conduct of all pricing and reimbursement
approval proceedings relating to each Product.


(c)    Rights of Reference. Each Party shall have the right to cross reference,
file or incorporate by reference any regulatory filing or drug master file (as
defined in the Code of Federal Regulations) (and any data contained therein) for
any Product (including all Approvals) in order to support regulatory filings
that such Party is permitted to make under this Agreement for any such Product
and to enable such Party to fulfill its obligations under this Agreement to
Develop, Manufacture (anywhere in the world), or Commercialize any such Product.


6.3.Packaging and Promotional Materials.
  
(a)    Subject to Section 6.3(b) through 6.3(d), Sanofi-Aventis shall be solely
responsible for creating all packaging and promotional materials for the
Products. Sanofi-Aventis shall own all right, title and interest in and to any
and all such promotional materials, including all applicable copyrights,
trademarks, program names and domain names.
 
(b)    During the Term, Sanofi-Aventis shall ensure that the packaging artwork
and label and the marketing materials, used for Commercializing each Product in
the U.S., Japan, and the Major European Countries, clearly identify Exelixis as
the licensor of the Product, provided however that any such references comply
with applicable laws and market practice in such countries. For the purpose of
the foregoing, Exelixis grants Sanofi-Aventis the right to use certain of
Exelixis corporate trademarks in accordance with the Trademark License Agreement
attached as Exhibit 6.3.


(c)    Sanofi-Aventis shall provide to Exelixis, the mock-ups for any packaging
artwork and labels or marketing material it wishes to use for the
Commercialization of a Product.


(d)    In the event Exelixis shall desire to make any change to any printing,
packaging or labeling proposed or used for a Product to reflect any changes to
its trademark, tradename, logo or other features thereof (other than a change to
correct an error or omission in such trademark, tradename, logo or other
features), Exelixis shall be responsible for, and shall reimburse Sanofi-Aventis
for, all costs associated with such changes, if any, including the costs of any
inventory of the Product or labeling, printing or packaging materials rendered
obsolete or rejected as a result of such change, including the cost of
destruction of any of the foregoing.

- 27 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




6.4.Recalls. Any decision to initiate a recall or withdrawal of a Product shall
be made by Sanofi-Aventis. In the event of any recall or withdrawal,
Sanofi-Aventis shall take any and all necessary action to implement such recall
or withdrawal in accordance with applicable law, with assistance from Exelixis
as reasonably requested by Sanofi-Aventis.  The costs of any such recall or
withdrawal shall be borne solely by Sanofi-Aventis, [ * ] that the [ * ] or [ *
] is [ * ] to: (a) the [ * ] of [ * ], in which [ * ] shall [ * ] such [ * ]; or
(b) the [ * ] of [ * ], in which [ * ] shall [ * ] such [ * ] to the [ * ] of
its [ * ].


7.
MANUFACTURING



7.1.Manufacturing Generally.


(a)    Subject to the terms and conditions of this Agreement, Sanofi-Aventis
shall at all time Control the Manufacturing process development and may elect to
Manufacture a Lead Compound, Development Candidate or a Product at any time
during the Term. Any and all technology and Information relating to and required
for the Manufacturing of a Lead Compound, a Development Candidate or a Product
(including, as the case may be, any related Third Party agreements) (the
“Manufacturing Technology”) [ * ] during the Term of this Agreement, shall be
transferred and assigned to Sanofi-Aventis and disclosed pursuant to Section
7.3, within a reasonable period following Exelixis’ receipt of notification in
writing by Sanofi-Aventis of its election to take over the Manufacturing of such
Lead Compound, Development Candidate or Product.


(b)    Notwithstanding the foregoing, the Party designated by the JRDC pursuant
to Section 7.2(a) to perform process development and Manufacturing activities
shall, retain responsibility for the Manufacture and supply of part or all of
the Clinical Supply Requirements necessary for the Development of a Development
Candidate or a Product in accordance with Section 7.2(c).


7.2.Manufacturing Activities.


(a)    Discovery and Characterization of Lead Compounds. During the
Collaborative Research Term, the JRDC shall prioritize advanced Lead Compounds
for scale-up manufacturing to allow expanded profiling in efficacy, PK and
toxicology assays. The JRDC shall also determine which Party shall conduct (or
have conducted) the following activities, [ * ] the [ * ] that the [ * ] that [
* ] such [ * ] would [ * ] such [ * ], [ * ] the [ * ] has [ * ] or [ * ] to [ *
] such [ * ] for such [ * ]:


(i)    Evaluation of the medicinal chemistry synthetic route for such Lead
Compound to determine if it can be safely and reproducibly scaled up. If such
route cannot be safely scaled up, then evaluate alternate routes. Preparation
for this activity may occur before the Development Candidate declaration.


(ii)    [ * ], and [ * ] of [ * ] at [ * ] and [ * ].


(iii)    Preformulation characterization.


(iv)    Manufacture of approximately [ * ] of such Lead Compound required for
full characterization.

- 28 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




The Party designated by the JRDC shall use Diligent Efforts to perform (or have
performed) the activities described in subsections (i) - (iv) at is own expense.
(b)    CMC Activities for Development Candidates. After Sanofi-Aventis
determines to advance a Lead Compound as a Development Candidate, the Party that
was allocated the Manufacturing responsibilities for such Development Candidate
shall use Diligent Efforts during the Collaborative Research Term to conduct the
following activities on such Development Candidate to support its IND submission
and early clinical development (the “CMC Activities”):


(i)    Conduct analytical methods development and qualification (e.g., stability
indicating HPLC, process specific OVI’s by GC, etc.).


(ii)    Preparation of drug substance for IND-enabling non-clinical safety
studies (“NCSS”).


(iii)    Conduct stability studies (ICH) on the NCSS batch.


(iv)    Perform the tech transfer of process and analytical methods to internal
production group or contract manufacturing organization for preparation of GMP
drug substance.


(v)    Identify a suitable formulation for the GLP NCSS.


(vi)    Develop a simple formulation for rapid entry into Phase I Clinical
Trials.


(vii)    Prepare a prototype formulation for comparative pK study (intended
clinical formulation vs. NCSS tox formulation).


(viii)    Conduct stability studies on formulation prototypes (ICH).


(ix)    Conduct further analytical methods development and qualification (e.g.,
potency, purity, dissolution, content uniformity, etc.).


(x)    Perform the tech transfer of drug product process and analytical methods
to contract manufacturing organization for preparation of GMP clinical supplies.


(c)    Clinical Supply.


(i)    Any costs and expenses incurred by either Party in carrying out the
Manufacturing of Clinical Supply Requirements for the first Phase I Clinical
Trial of any Product shall be borne solely by Sanofi-Aventis, including expenses
for Exelixis’ transfer to Sanofi-Aventis of any Product (or related active
pharmaceutical ingredients) that may exist prior to the Transfer Date and that
was Manufactured for use in the Development of such Product.
 
(ii)    Prior to the transfer and assignment under Section 7.3 of any
Manufacturing Technology for a Product [ * ], Exelixis shall Manufacture, or
arrange with a Third Party for the Manufacture of Clinical Supply Requirements
with respect to such Product. After the completion of Exelixis’ transfer

- 29 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




under Section 7.3 of the Manufacturing Technology for a given Product,
Sanofi-Aventis may, at its discretion, Manufacture, or arrange with Third
Parties for the Manufacture of any Clinical Supply Requirements (in bulk and
finished form). Alternatively, Sanofi-Aventis may require that Exelixis
continues to supply such Clinical Supply Requirements for a period to be agreed
between the Parties or as may be imposed by regulatory requirements.


(iii)    Promptly after the Effective Date, the Parties shall enter into a
letter agreement, substantially in the form of the letter described in Exhibit
7.2, containing the terms and conditions for the quality responsibilities
associated with Exelixis’ provision of Clinical Supply Requirements for the
Development of the Products.


(d)    Commercial Supply. Sanofi-Aventis shall Manufacture, or arrange with
Third Parties for the Manufacture of Product(s) (in bulk and finished form) for
use in Commercialization.
  
7.3.Transfer of Manufacturing Technology.


(a)    [ * ] after the Transfer Date for a given Product, Exelixis shall
disclose (and provide copies, as applicable) to either Sanofi-Aventis or a Third
Party manufacturer designated by Sanofi-Aventis [ * ] that is Controlled by
Exelixis, required for the Manufacture of such Product and is [ * ] to enable
Sanofi-Aventis or such Third Party manufacturer (as appropriate) to Manufacture
such Product, including the Information described on Exhibit 7.3(a). The steps,
planning and obligations of the Parties regarding the transfer of the
Manufacturing Technology for such Product (for both the active pharmaceutical
ingredient and the drug product as the case may be) will be set forth in a
“Technology Transfer Master Plan API” and a “Technology Transfer Master Plan
Drug Product” respectively, to be executed between the Parties.


(b)    Upon request, Exelixis will [ * ] use Diligent Efforts to provide
Sanofi-Aventis with any additional information or on-site support as may be
required by Sanofi-Aventis and its Affiliates in connection with the transfer of
the Manufacturing Technology. Sanofi-Aventis shall reimburse Exelixis for any
on-site support rendered at the Exelixis FTE Rate per FTE-day of 8 hours,
provided further Exelixis shall in no event be obliged to provide more than [ *
] FTE-days of 8 hours in total, unless the Parties otherwise agree in writing.


(c)    At any time during the transfer of the Manufacturing Technology,
Sanofi-Aventis may require to perform a technical audit of Exelixis’ or any
Third Party’s facilities where the Products and their respective active
pharmaceutical ingredient are Manufactured. During such audit, Sanofi Aventis
shall have the right to review the batch records and any other relevant
documentation related to the Manufacture of the Product, and Exelixis shall use
its Diligent Efforts to facilitate such review. Should Exelixis’ agreement with
the applicable Third Party vendor not permit or contemplate the possibility of
such an audit, [ * ] shall use [ * ] to [ * ] from the [ * ] the [ * ] for [ * ]
to [ * ] such [ * ].


(d)    For the purpose of this Section 7.4, the actual transfer to
Sanofi-Aventis of the Manufacturing Technology with respect to a particular
Product shall be deemed completed when [ * ] as [ * ] in the [ * ] and the [ * ]
shall [ * ].



- 30 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




8.
Licenses and Related Rights



8.1.Licenses to Sanofi-Aventis; Exelixis’ Retained Rights; and Co-Branding.


(a)    Collaborative Research. During the Collaborative Research Term, and
subject to the terms and conditions of this Agreement, Exelixis hereby grants
Sanofi-Aventis an exclusive, worldwide, royalty-free license (without the right
to sublicense except to Third Party contract research providers and
manufacturers), under the Exelixis Patents, Exelixis Know-How and Exelixis’
interest in the Joint Invention Patents, solely to: (i) conduct Sanofi-Aventis’
responsibilities under the Research Plan; and (ii) conduct Manufacturing
activities pursuant to Section 7.2(a) or Section 7.2(b), as applicable.


(b)    Development and Commercialization. During the Term, and subject to the
terms of this Agreement, Exelixis hereby grants Sanofi-Aventis an exclusive,
worldwide, royalty-bearing license (with the right to sublicense), under the
Exelixis Patents, Exelixis Know-How and Exelixis’ interest in the Joint
Invention Patents to: (i) develop, make, have made, or use any Development
Candidate; and (ii) develop, make, have made, use, import, sell, offer to sell,
have sold, or otherwise commercialize Products.


(c)    Exelixis Retained Rights. Exelixis retains all rights to use the Exelixis
Know-How, Exelixis Patents and Joint Invention Patents, except those expressly
granted to Sanofi-Aventis on an exclusive basis under the terms of this
Agreement. Notwithstanding the exclusive licenses granted to Sanofi-Aventis
pursuant to Sections 8.1(a) and 8.1(b), Exelixis retains the right to practice
the Exelixis Patents, the Exelixis Know-How and the Joint Invention Patents to:
(i) make, have made, use, and test Collaboration Compounds solely for internal
research purposes; and (ii) perform (and to sublicense (or otherwise enter into
contractual arrangements with) Third Parties to perform) Exelixis’ obligations
under this Agreement, including the conduct of any Exelixis Clinical Trials and
any related Manufacture of Products under Article 7.


8.2.Sanofi-Aventis License Limitations and Covenants.


(a)    Sanofi-Aventis hereby covenants that Sanofi-Aventis shall not (and shall
ensure that any of its permitted sublicensees shall not) use any Exelixis
Know-How, Exelixis Patents or any chemical or biological materials that may be
transferred to it by Exelixis under this Agreement during the Collaborative
Research Term, in each case for a purpose other than that expressly permitted in
Sections 8.1(a) and (b) above.


(b)    Sanofi-Aventis acknowledges and agrees that: (i) the licenses granted in
Section 8.1(a) shall not create (by any means, whether expressly, impliedly or
by estoppel) any right or license under any Patents, Information or other
intellectual property right that is Controlled by Exelixis to research, develop,
manufacture and/or commercialize any compound that is not a Collaboration
Compound, and/or any composition containing any of the foregoing; and (ii) the
license granted in Section 8.1(b) shall not create (by any means, whether
expressly, impliedly or by estoppel) any right or license under any Patents,
Information or other intellectual property right that is Controlled by Exelixis
to develop, manufacture and/or commercialize any compound that is not a
Development Candidate, and/or any composition containing any of the foregoing.
For clarity, the licenses in Sections 8.1(a) and (b) do not grant Sanofi-Aventis
any right to research, develop, make, have made, use, import, sell, offer to
sell, have sold and otherwise commercialize any compounds that selectively
inhibit PI3Kd or PI3Kg.

- 31 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------






8.3.Limited License to Exelixis for Collaborative Research and Development.
During the Term, and subject to the terms and conditions of this Agreement,
Sanofi-Aventis hereby grants Exelixis a non-exclusive, worldwide, royalty-free
license (without the right to sublicense except to Third Party contract research
providers and manufacturers), under the Sanofi-Aventis Patents, Sanofi-Aventis
Know-How and Sanofi-Aventis’ interest in the Joint Invention Patents, to perform
(and to sublicense (or otherwise enter into contractual arrangements with) Third
Parties to perform) Exelixis’ obligations under this Agreement, including the
conduct of any of Exelixis’ responsibilities under the Research Plan, the
conduct of the Exelixis Clinical Trials and any related Manufacture of Products
under Article 7.


8.4.Exelixis License Limitations and Covenants.


(a)    Exelixis hereby covenants that Exelixis shall not (and shall ensure that
any of its permitted sublicensees shall not) use any Sanofi-Aventis Know-How,
Sanofi-Aventis Patents or any chemical or biological materials that may be
transferred to it by Sanofi-Aventis under this Agreement during the
Collaborative Research Term, in each case for a purpose other than that
expressly permitted in Sections 8.3 and 12.3.


(b)    Each sublicense granted by Exelixis, pursuant to Section 8.3, to a Party
who is an Affiliate at the time such license is granted shall terminate
immediately upon such Party ceasing to be an Affiliate.


8.5.No Additional Licenses. Except as expressly provided in Sections 8.1, 8.3,
and 12.3, nothing shall grant either Party any right, title or interest in and
to the intellectual property rights of the other Party (either expressly or by
implication or estoppel).


8.6.Sublicensing. Each Party shall provide the other Party with the name of each
permitted sublicensee of its rights under this Article 8 and a copy of the
applicable sublicense agreement; provided that each Party may redact
confidential or proprietary terms from such copy, including financial terms. The
sublicensing Party shall remain responsible for each permitted sublicensee’s
compliance with the applicable terms and conditions of this Agreement.


8.7.Exclusivity.


(a)    General Rule. Subject to Sections 8.7(b) (c) and (d), during the period
beginning on the Effective Date and ending on the [ * ] or [ * ] of [ * ],
neither Party shall (directly or indirectly, and either with or without a bona
fide collaborator) [ * ] the [ * ] of [ * ] any [ * ] that are [ * ] to [ * ] or
[ * ] a [ * ], or [ * ].


(b)    Exception for [ * ]. Notwithstanding anything to the contrary, if a Party
is engaged in the [ * ] of any [ * ] compound: (i) for which [ * ] have [ * ];
and (ii) that is [ * ] to [ * ] a [ * ], or [ * ], and [ * ] obtains [ * ] that
such [ * ] as a [ * ], or [ * ], then such [ * ] shall [ * ] of [ * ] and such [
* ] shall [ * ] to [ * ] with such [ * ], [ * ] to [ * ] such [ * ] by [ * ]
that [ * ] the [ * ] and [ * ] for a [ * ], or [ * ] (as applicable).



- 32 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(c)    Exception for [ * ]. Notwithstanding anything to the contrary, the
restrictions in Section 8.7(a) shall not apply to any [ * ] compound: (i) that
has been [ * ] or [ * ] by [ * ] for [ * ] or [ * ] of a [ * ]; and (ii) for
which [ * ] have [ * ], or which is at a [ * ] of [ * ] or is [ * ], in each
case [ * ] a [ * ] of such [ * ] to [ * ] a [ * ], or [ * ]; and (iii) for which
such [ * ] obtains [ * ] that such [ * ] a [ * ], or [ * ].


(d)    Sanofi-Aventis [ * ]. Following the termination of the Agreement pursuant
to Section 12.2(a), Exelixis shall have the right but not the obligation to
conduct any programs that are intended to [ * ] or [ * ] a [ * ], or [ * ],
provided, however, that in the event Exelixis wishes to [ * ] and/or [ * ], [ *
] or [ * ] with a [ * ], any [ * ] from any such [ * ] during a [ * ] such [ *
], then [ * ] shall [ * ] of such [ * ] and [ * ] to [ * ] such [ * ] to [ * ]
in writing (such [ * ] to be [ * ] by [ * ] on the [ * ], [ * ] for [ * ] to [ *
] whether it is [ * ] in [ * ] such [ * ]) and [ * ] shall have the [ * ] to [ *
] an [ * ] with [ * ] the [ * ] and [ * ] of such [ * ], on the [ * ] and [ * ]
in [ * ]. If the Parties do not [ * ] such [ * ] (or otherwise [ * ] to [ * ]
with respect to the [ * ] and [ * ] of the [ * ]) within [ * ], then [ * ] shall
have [ * ] to the [ * ] such [ * ].


9.
Compensation



9.1.Fees.


(a)    Upfront Fee. Sanofi-Aventis shall pay Exelixis an upfront fee of Twenty
Million Dollars ($20,000,000) within [ * ] after the Effective Date. The upfront
fee payment made by Sanofi-Aventis to Exelixis pursuant to this Section 9.1(a)
shall be noncreditable and nonrefundable.


(b)    Annual Research Fee. Sanofi-Aventis shall pay Exelixis a guaranteed
annual research fee of Seven Million Dollars ($7,000,000) during the
Collaborative Research Term in [ * ]. The [ * ] for the [ * ] shall be due on
the [ * ] of the Effective Date, and each of the remaining [ * ] for the [ * ]
shall be due [ * ]. Payments of [ * ] in subsequent years will be due on the [ *
] of the respective [ * ] for the [ * ]. The guaranteed annual research fee
payments made by Sanofi-Aventis to Exelixis pursuant to this Section 9.1(b)
shall be noncreditable and nonrefundable.


(c)    Success Fees. Sanofi-Aventis shall pay Exelixis success fees of:


(i)    [ * ] Dollars ($[ * ]) within [ * ] after [ * ] of [ * ] the [ * ]; and


(ii)    [ * ] Dollars ($[ * ]) within [ * ] after [ * ] the [ * ] of [ * ] of a
[ * ].


The success fee payments made by Sanofi-Aventis to Exelixis pursuant to this
Section 9.1(c) shall be noncreditable and nonrefundable. Notwithstanding [ * ]
or the [ * ], the fees payable pursuant to: (X) Section 9.1(c)(i) shall in no
event be greater than [ * ] Dollars ($[ * ]) in the aggregate; and (Y) Section
9.1(c)(ii) shall in no event be greater than [ * ] Dollars ($[ * ]) in the
aggregate.
9.2.Milestone Payments. The milestone payments under both subsections (a) and
(b) of this Section 9.2 shall be applicable and payable for each Product. All
milestone payments made by Sanofi-Aventis to Exelixis hereunder shall be
noncreditable and nonrefundable.



- 33 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(a)    Development and Regulatory Milestones. Sanofi-Aventis shall make the
milestone payments set forth below to Exelixis within [ * ] after the
achievement of each of the following events for each Product by Sanofi-Aventis
or any of its Affiliates or sublicensees:


Event
Milestone Payment
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]
[ * ]
$[ * ]



An Indication that is relevant for the achievement of a given clinical trial or
approval event in Section 9.2(a) does not have to be the same Indication that is
relevant for the achievement of a different clinical trial or approval event in
Section 9.2(a). For example, the [ * ] for which a [ * ] is [ * ] may [ * ] the
[ * ] (or [ * ]) [ * ] that [ * ].
(b)    Commercial Milestones. Sanofi-Aventis shall make the milestone payments
set forth below to Exelixis after the achievement of each of the following
events by Sanofi-Aventis or any of its Affiliates or sublicensees for each
Product. Each milestone payment shall be made by Sanofi-Aventis within [ * ]
after the end of the year in which such milestone event is met:


(i)    [ * ] Dollars ($[ * ]) upon the first time the annual, worldwide,
aggregate, Net Sales of the Product reach or exceed [ * ] Dollars ($[ * ]);


(ii)    [ * ] Dollars ($[ * ]) upon the first time the annual, worldwide,
aggregate, Net Sales of the Product reach or exceed [ * ] Dollars ($[ * ]); and


(iii)    [ * ] Dollars ($[ * ]) upon the first time the annual, worldwide,
aggregate, Net Sales of the Product reach or exceed [ * ] Dollars ($[ * ]).


9.3.Royalty Payments.


(a)    Royalty Rates. Sanofi- Aventis shall pay Exelixis royalties, on a
country-by-country basis, on Net Sales of each Product at the royalty rates
stated below.


(i)    If [ * ] or [ * ] a [ * ] that either: (X) was [ * ] by [ * ] from [ * ];
or (Y) was [ * ] from the [ * ] of a [ * ], then the royalty rates are:


(1)    [ * ] percent ([ * ]%) of the annual, worldwide, aggregate Net Sales less
than $[ * ] by Sanofi-Aventis (or its Affiliate or sublicensee) of such Product;

- 34 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------






(2)    [ * ] percent ([ * ]%) of the annual, worldwide, aggregate Net Sales
equal to or greater than $[ * ] and less than $[ * ] by Sanofi-Aventis (or its
Affiliate or sublicensee) of such Product;


(3)    [ * ] percent ([ * ]%) of the annual, worldwide, aggregate Net Sales
equal to or greater than $[ * ] by Sanofi-Aventis (or its Affiliate or
sublicensee) of such Product.


(4)    By way of example, if, during any Calendar Year, the amount of Net Sales
of a Product is $[ * ], Exelixis will receive [ * ]% of $[ * ] + [ * ]% of $[ *
].


(ii)    If [ * ] or [ * ] a [ * ] that is a [ * ] that either: (X) was [ * ] by
[ * ] from [ * ]; or (Y) was [ * ] from the [ * ] of a [ * ], then the royalty
rates are:


(1)    [ * ] percent ([ * ]%) of the annual, worldwide, aggregate Net Sales less
than $[ * ] by Sanofi-Aventis (or its Affiliate or sublicensee) of such Product;


(2)    [ * ] percent ([ * ]%) of the annual, worldwide, aggregate Net Sales
equal to or greater than $[ * ] and less than $[ * ] by Sanofi-Aventis (or its
Affiliate or sublicensee) of such Product;


(3)    [ * ] percent ([ * ]%) of the annual, worldwide, aggregate Net Sales
equal to or greater than $[ * ] by Sanofi-Aventis (or its Affiliate or
sublicensee) of such Product.


(iii)    By way of example, if, during any Calendar Year, the amount of Net
Sales of a Product is $[ * ], Exelixis will receive [ * ]% of $[ * ] + [ * ]% of
$[ * ].


(b)    Royalty Adjustments.


(i)    Third Party Royalty Offset. Subject to Section 9.3(b)(iii) below,
Sanofi-Aventis may deduct from the royalties it would otherwise owe in a
particular country for a particular Product pursuant to Section 9.3(a), an
amount equal to [ * ] percent ([ * ]%) of royalties paid by Sanofi-Aventis to
Third Parties with respect to licenses to [ * ] of [ * ] that [ * ] the [ * ] of
the [ * ] or [ * ] in such Product in such country.


(ii)    Reduced Royalties. Subject to Section 9.3(b)(iii) below, Sanofi-Aventis’
royalty obligations under Section 9.3(a) above with respect to a particular
Product in a particular country shall be reduced by [ * ] percent ([ * ]%): (A)
in the event the Product is [ * ] by [ * ] of a [ * ] which [ * ] a [ * ]; or
(B) after expiration in such country of the [ * ] of the [ * ] that is [ * ]
(either [ * ] or [ * ]), or in the event that there [ * ] such Product in such
country.


(iii)    Minimum Royalty Rate. During the Royalty Term the operation of [ * ],
singularly or in combination, shall not reduce the royalties due to Exelixis for
any Product below [ * ] percent ([ * ]%) of what would otherwise have been due
under Section 9.3(a).



- 35 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(iv)    [ * ]. During the applicable Royalty Term, for a particular Product and
in a particular country, if a [ * ] is [ * ], and [ * ] in any [ * ] following
such [ * ] by at least [ * ] percent ([ * ]%) but less than [ * ] percent ([ *
]%) as compared to the amount of [ * ] by [ * ] for that [ * ] in that [ * ]
during the [ * ] immediately [ * ] the first [ * ] of a [ * ], then the [ * ] to
[ * ] shall be [ * ] by [ * ] percent ([ * ]%) from what would otherwise have
been [ * ] under Section [ * ] for as long as a [ * ] is [ * ] in such [ * ] or
[ * ] in any [ * ] following [ * ] of such [ * ] between [ * ] percent ([ * ]%)
to [ * ] percent ([ * ]%) [ * ] the amount of [ * ] by [ * ] for that [ * ] in
that [ * ] during the [ * ] immediately [ * ] the [ * ] of a [ * ]. During the
applicable Royalty Term, for a particular Product and in a particular country,
if a [ * ] is [ * ], and [ * ] in any [ * ] such [ * ] by more than [ * ]
percent ([ * ]%) as compared to the amount of [ * ] by [ * ] for that [ * ] in
that [ * ] during the [ * ] immediately [ * ] the [ * ] of the [ * ], then the [
* ] to [ * ] shall be [ * ] by [ * ] percent ([ * ]%) from what would otherwise
have been [ * ] under Section [ * ] for as long as a [ * ] is [ * ] in such [ *
] or [ * ] in any [ * ] following [ * ] of such [ * ] at or [ * ] percent ([ *
]%) of the amount of [ * ] by [ * ] for that [ * ] in that [ * ] during the [ *
] immediately [ * ] the [ * ] of a [ * ].


9.4.Quarterly Payments. All royalties due under Section 9.3 shall be paid
quarterly, on a country-by-country basis, within [ * ] of the end of the
relevant quarter for which royalties are due.


9.5.Term of Royalties. Exelixis’ right to receive royalties for a particular
Product under Section 9.3 shall expire on a country-by-country basis upon the
later of: (a) [ * ] from the [ * ] of [ * ] in [ * ]; or (b) [ * ] in [ * ] of
the [ * ] of the [ * ] that is [ * ] by [ * ] (either [ * ] or [ * ] with [ * ])
(the “Royalty Term”).


9.6.Royalty Payment Reports. Each royalty payment shall be accompanied by a
statement stating the number, description, and aggregate Net Sales, by country,
of each Product sold during the relevant Calendar Quarter.


9.7.Payment Method. All payments due under this Agreement to Exelixis shall be
made by bank wire transfer in immediately available funds to an account
designated by Exelixis. All payments hereunder shall be made in Dollars. For
milestone payments due under Section 9.2(a), Sanofi-Aventis shall notify
Exelixis in writing within [ * ] of the achievement of each event that triggers
a milestone payment, and, within [ * ] of receipt of such notice, Exelixis shall
provide Sanofi-Aventis with an invoice for each such milestone payment.
 
9.8.Taxes. Exelixis shall pay any and all taxes levied on account of all
payments it receives under this Agreement. If laws or regulations require that
taxes be withheld, Sanofi-Aventis shall: (a) deduct those taxes from the
remittable payment; (b) pay the taxes to the proper taxing authority; and (c)
send evidence of the obligation together with proof of tax payment to Exelixis
within [ * ] following that tax payment.


9.9.Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to Exelixis in the country in local currency by deposit in a local bank
designated by Exelixis, unless the Parties otherwise agree.


9.10.Sublicenses. In the event Sanofi-Aventis grants licenses or sublicenses to
others to sell Products which are subject to royalties under Section 9.3, such
licenses or sublicenses shall include an obligation for the licensee or
sublicensee to account for and report its sales of Products on the same basis as
if such sales were Net Sales by Sanofi-Aventis, and Sanofi-Aventis shall pay, or
shall ensure that sublicensee

- 36 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




shall pay, to Exelixis, with respect to such sales, royalties as if such sales
of the licensee or sublicensee were Net Sales of Sanofi-Aventis.


9.11.Foreign Exchange. Conversion of sales recorded in local currencies to U.S.
dollars shall be performed in a manner consistent with Sanofi-Aventis’ normal
practices used to prepare its audited financial statements for internal and
external reporting purposes, which uses a widely accepted source of published
exchange rates.


9.12.Records; Inspection. Sanofi-Aventis shall keep complete, true and accurate
books of account and records for the purpose of determining the payments to be
made under this Agreement. Such books and records shall be kept for at least [ *
] following the end of the Calendar Quarter to which they pertain. Such records
shall be open for inspection during such [ * ] period by independent
accountants, solely for the purpose of verifying payment statements hereunder.
Such inspections shall be made no more than [ * ], at reasonable time and on
reasonable notice. Any unpaid amounts (plus interest) that are discovered shall
be paid promptly by Sanofi-Aventis. Inspections conducted under this Section
9.12 shall be at the expense of Exelixis, unless a variation or error producing
an increase exceeding [ * ] percent ([ * ]%) of the royalty amount stated for
any period covered by the inspection is established in the course of such
inspection, whereupon all costs relating to the inspection for such period shall
be paid promptly by Sanofi-Aventis.


9.13.Interest. If Sanofi-Aventis fails to make any payment due to Exelixis under
this Agreement, then interest shall accrue on a daily basis at the greater of a
rate equal to [ * ] percent ([ * ]%) [ * ] the then-applicable [ * ] commercial
lending rate of CitiBank, N.A. San Francisco, California, or at the maximum rate
permitted by applicable law, whichever is the lower.


10.
INTELLECTUAL PROPERTY



10.1.Ownership.


(a)    Inventorship; Joint Research Agreement. The inventorship of all Sole
Inventions and Joint Inventions shall be determined under the patent laws of the
United States. The Parties acknowledge and agree that this Agreement shall be
deemed to be a Joint Research Agreement under 35 U.S.C. 103(c).


(b)    Sole Invention Patents. Subject to Section 10.1(c), each Party shall own
the entire right, title and interest in and to any and all of its Sole
Inventions Patents.


(c)    Contractual Joint Patents. Notwithstanding the provision of Section
10.1(b), the Parties agree that the Parties shall be joint owners in and to all
Contractual Joint Patents. Accordingly, each Party hereby transfers and assigns
an undivided half (1/2) interest in the Contractual Joint Patents to the other
Party.


(d)    Joint Invention Patents. Sanofi-Aventis and Exelixis shall be joint
owners in and to all Joint Inventions. Sanofi-Aventis and Exelixis as joint
owners each shall have the right to [ * ] and to [ * ] the Joint Invention
Patents, and where [ * ] of such [ * ], under the laws of a country, the [ * ]
of (or [ * ] to) the [ * ], such [ * ] of (or [ * ] to) the [ * ] shall [ * ],
unless otherwise [ * ] in [ * ].



- 37 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(e)    Obligations to Assign. All employees, agents and contractors of each
Party shall be under written obligation to assign any inventions and related
intellectual property to the Party for whom they are employed or are providing
services.


10.2.Disclosure. Each Party shall disclose in writing to the JEC any Sole
Invention or Joint Invention arising hereunder which it believes may be
patentable, within [ * ] following the day such Invention was made or at such
earlier time as may be necessary to preserve patentability of such Invention.
Each Party shall provide to the other Party such assistance and execute such
documents as are reasonably necessary to permit the filing and prosecution of
any Patent to be filed on such Sole Invention or Joint Invention, or the
issuance, maintenance or extension thereof.


10.3.Patent Prosecution and Maintenance; Abandonment.


(a)    Filing, Prosecution and Maintenance of Exelixis Prosecuted Patents.


(i)    Exelixis’ Right to File, Prosecute and Maintain Sanofi-Aventis Patents.
Subject to the rest of this Section 10.3(a), Exelixis shall be responsible for
the preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations) and maintenance of (A) all [ * ] (other than [ *
] claiming any [ * ] of [ * ]) and (B) all [ * ] (the “Exelixis Prosecuted
Patents”), provided that such responsibilities shall be carried out by [ * ], or
by [ * ] in conjunction with [ * ]. Exelixis, [ * ] shall provide Sanofi-Aventis
with an update of the filing, prosecution and maintenance status for each of the
Exelixis Prosecuted Patents on a periodic basis, and shall use Diligent Efforts
to consult with and cooperate with Sanofi-Aventis with respect to the filing,
prosecution and maintenance of the Exelixis Prosecuted Patents, including
providing Sanofi-Aventis with drafts of proposed filings to allow Sanofi-Aventis
a reasonable opportunity for review and comment before such filings are due.
Exelixis, [ * ] shall provide to Sanofi-Aventis copies of any papers relating to
the filing, prosecution and maintenance of the Exelixis Prosecuted Patents
promptly upon their being filed and received.


(ii)    Abandonment. In no event shall Exelixis knowingly permit any of the
Exelixis Prosecuted Patents to be abandoned in any country, or elect not to file
a new patent application claiming priority to a patent application within the
Exelixis Prosecuted Patents either before such patent application’s issuance or
within the time period required for the filing of an international (i.e., Patent
Cooperation Treaty), regional (including European Patent Office) or national
application, without Sanofi-Aventis’ written consent (such consent to not be
unreasonably withheld, delayed or conditioned) or Sanofi-Aventis otherwise first
being given an opportunity to assume full responsibility ([ * ] at
Sanofi-Aventis’ expense) for the continued prosecution and maintenance of such
Exelixis Prosecuted Patents or the filing of such new patent application. In the
event that Exelixis decides either: (A) not to continue the prosecution or
maintenance of a Patent within the Exelixis Prosecuted Patents in any country;
or (B) not to file such new patent application, Exelixis shall provide
Sanofi-Aventis with written notice of this decision at least [ * ] prior to any
pending lapse or abandonment thereof. In the event that Sanofi-Aventis decides
to assume responsibility for such filing, prosecution and maintenance,
Sanofi-Aventis shall so notify Exelixis in writing and Exelixis shall (i) [ * ]
and [ * ] to such [ * ] to [ * ], and (ii) cooperate as reasonably requested by
Sanofi-Aventis to facilitate such [ * ] and [ * ] transfer of filing,
prosecution and maintenance responsibility to Sanofi-Aventis. The [ * ] so [ * ]
to [ * ] shall be [ * ] as of the [ * ] of [ * ], and [ * ] to [ * ] with
respect to such [ * ] shall [ * ]. In the case where Sanofi-Aventis takes over
the filing, prosecution or maintenance of any Patent as set forth above,

- 38 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exelixis shall not be liable to Sanofi-Aventis in any way with respect to the
results obtained from, the filing, prosecution, issuance, extension or
maintenance of any such Patent or any failure by Sanofi-Aventis to so file,
prosecute, extend or maintain, provided however that Exelixis shall, at the
expense of Sanofi-Aventis, provide such assistance and execute such documents as
are reasonably necessary to continue or permit the filing, prosecution or
maintenance of such Patent or the issuance, maintenance or extension of any
resulting Patent or permit enforcement of Patents.


(b)    Filing, Prosecution and Maintenance of Sanofi-Aventis Prosecuted Patents.


(i)    Sanofi-Aventis’ Right to File, Prosecute and Maintain Exelixis Patents.
Subject to the rest of this Section 10.3(b), Sanofi-Aventis shall be responsible
for the filing, prosecution (including any interferences, reissue proceedings
and reexaminations) and maintenance of (A) all [ * ] claiming any [ * ] of [ * ]
and (B) all [ * ] (the “Sanofi-Aventis Prosecuted Patents”). Sanofi-Aventis, [ *
] shall provide Exelixis with an update of the filing, prosecution and
maintenance status for each of the Sanofi-Aventis Prosecuted Patents on a
periodic basis, and shall use Diligent Efforts to consult with and cooperate
with Exelixis with respect to the filing, prosecution and maintenance of the
Sanofi-Aventis Prosecuted Patents, including providing Exelixis with drafts of
proposed filings to allow Exelixis a reasonable opportunity for review and
comment before such filings are due. Sanofi-Aventis, [ * ] shall provide to
Exelixis copies of any papers relating to the filing, prosecution and
maintenance of the Sanofi-Aventis Prosecuted Patents promptly upon their being
filed and received.


(ii)    Abandonment. In no event shall Sanofi-Aventis knowingly permit any of
the Sanofi-Aventis Prosecuted Patents to be abandoned in any country, or elect
not to file a new patent application claiming priority to a patent application
within the Sanofi-Aventis Prosecuted Patents either before such patent
application’s issuance or within the time period required for the filing of an
international (i.e., Patent Cooperation Treaty), regional (including European
Patent Office) or national application, without Exelixis’ written consent (such
consent to not be unreasonably withheld, delayed or conditioned) or Exelixis
otherwise first being given an opportunity to assume full responsibility ([ * ]
at Exelixis’ expense) for the continued prosecution and maintenance of such
Sanofi-Aventis Prosecuted Patents or the filing of such new patent application.
In the event that Sanofi-Aventis decides either: (A) not to continue the
prosecution or maintenance of a Patent within the Sanofi-Aventis Prosecuted
Patents in any country; or (B) not to file such new patent application,
Sanofi-Aventis shall provide Exelixis with written notice of this decision at
least [ * ] prior to any pending lapse or abandonment thereof. In the event that
Exelixis decides to assume responsibility for such filing, prosecution and
maintenance, Exelixis shall so notify Sanofi-Aventis in writing and
Sanofi-Aventis shall (i) [ * ] and [ * ] to such [ * ] to [ * ], and (ii)
cooperate as reasonably requested by Exelixis to facilitate such [ * ] and [ * ]
transfer of filing, prosecution and maintenance responsibility to Exelixis. The
[ * ] so [ * ] to [ * ] shall be [ * ] as of the [ * ] of [ * ], and [ * ] to [
* ] with respect to such [ * ] shall [ * ]. In the case where Exelixis takes
over the filing, prosecution or maintenance of any Patent as set forth above,
Sanofi-Aventis shall not be liable to Exelixis in any way with respect to the
results obtained from, the filing, prosecution, issuance, extension or
maintenance of any such Patent or any failure by Exelixis to so file, prosecute,
extend or maintain, provided however that Sanofi-Aventis shall, at the expense
of Exelixis, provide such assistance and execute such documents as are
reasonably necessary to continue or permit the filing, prosecution or
maintenance of such Patent or the issuance, maintenance or extension of any
resulting Patent or permit enforcement of Patents.



- 39 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(c)    Patent Term Extension. Exelixis and Sanofi-Aventis shall each cooperate
with each another and shall use Diligent Efforts in obtaining patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. In the event that any [ * ] that
[ * ] a [ * ] and [ * ] that [ * ] that are [ * ], then, if reasonably requested
to [ * ] by [ * ], [ * ] shall [ * ] to [ * ] any [ * ] that [ * ] and to [ * ]
such [ * ] in a [ * ] (e.g., a [ * ] or [ * ]) in order to [ * ] the [ * ] to [
* ] or [ * ] or [ * ] in any [ * ] for the [ * ]. Exelixis [ * ] to [ * ] the [
* ] and [ * ] to apply for patent term extensions or supplemental protection
certificates or their equivalents in any country under the [ * ] during the
Term. If elections with respect to obtaining such patent term extensions or
supplemental protection certificates or their equivalents in any country are to
be made, [ * ] shall have the right to make the election to seek patent term
extension or supplemental protection or their equivalents in any country,
provided that such election shall be made so as to [ * ] the [ * ] of [ * ] for
the [ * ].


(d)    Patent Expenses.


(i)    [ * ] shall bear any and all costs and expenses (including fees for any
outside counsel, and inside counsel fees) associated with the filing,
prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of the [ * ] Patents].


(ii)    [ * ] shall bear any and all costs and expenses (including fees for any
outside counsel, and inside counsel fees) associated with the filing,
prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of the [ * ] Patents].


(e)    Patent Report. Each Party shall provide to the other Party, on a [ * ]
basis, a patent report that includes the serial number, docket number and status
of each Patent for which, pursuant to this Section 10.3, such Party has the
right to direct the filing, prosecution and maintenance and which covers a Sole
Invention or Joint Invention.


10.4.Enforcement of Patent Rights. If either Party becomes aware of a suspected
infringement of any Exelixis Patents, Sanofi-Aventis Patents, or Joint Invention
Patents by a Third Party, such Party shall notify the other Party promptly, and
following such notification, the Parties shall confer. [ * ] shall have the
first right, but shall not be obligated, to bring an infringement action against
such Third Party at its own expense and by counsel of its own choice, and [ * ]
shall have the right to participate in such action, at its own expense and by
counsel of its own choice. If [ * ] fails to bring such an action or proceeding
prior to the earlier of: (a) [ * ] following [ * ] receipt of notice of alleged
infringement; or (b) [ * ] before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, [ * ] shall
have the right to bring and control any such action, at its own expense and by
counsel of its own choice, and [ * ] shall have the right to be represented in
any such action, at its own expense and by counsel of its own choice. If a Party
brings an infringement action pursuant to this Section 10.4, the other Party
will reasonably assist the enforcing Party (at the enforcing Party’s expense) in
such actions or proceedings if so requested, and will lend its name to such
actions or proceedings if required by law in order for the enforcing Party to
bring such action. Neither Party, and no Third Party having a license under any
Exelixis Patent or Joint Invention Patent shall have the right to settle any
patent infringement litigation under this Section 10.4 in a manner that
diminishes the rights or interests of the other Party without the prior written
consent of such other Party, such consent not to be unreasonably withheld or
delayed. Except as otherwise agreed to by the Parties as part of

- 40 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




a cost sharing arrangement, any recovery realized as a result of such
litigation, after reimbursement of any litigation expenses of Sanofi-Aventis and
Exelixis, shall be treated as [ * ] and subject to [ * ] and [ * ] in accordance
with [ * ] and [ * ], except that any recovery in the form of [ * ] shall be
allocated [ * ] percent ([ * ]%) to Sanofi-Aventis and [ * ] percent ([ * ]%) to
Exelixis.


(a)    Data Exclusivity and Orange Book Listings. With respect to data
exclusivity periods (such as those periods listed in the FDA’s Orange Book
(including any available pediatric extensions) or periods under national
implementations of Article 10.1(a)(iii) of Directive 2001/EC/83, and all
international equivalents), Sanofi-Aventis shall use commercially reasonable
efforts consistent with its obligations under applicable law (including any
applicable consent order) to seek maintain and enforce all such data exclusivity
periods available for the Products. With respect to filings in the FDA Orange
Book (and foreign equivalents) for issued patents for a Product, upon request by
Sanofi-Aventis (and at Sanofi-Aventis’ expense), Exelixis shall provide
reasonable cooperation to Sanofi-Aventis in filing and maintaining such Orange
Book (and foreign equivalent) listings.


(b)    No Action in Violation of Law. Neither Party shall be required to take
any action pursuant to this Section 10.4 that such Party reasonably determines
in its sole judgment and discretion conflicts with or violates any court or
government order or decree applicable to such Party.


(c)    Notification of Patent Certification. Exelixis shall notify and provide
Sanofi-Aventis with copies of any allegations of alleged patent invalidity,
unenforceability or non-infringement of an Exelixis Patent licensed hereunder
pursuant to a Paragraph IV Patent Certification by a third Party filing an
Abbreviated New Drug Application, an application under §505(b)(2) or other
similar patent certification by a Third Party, and any foreign equivalent
thereof. Such notification and copies shall be provided to Sanofi-Aventis by
Exelixis as soon as practicable and at least within [ * ] after Exelixis
receives such certification, and shall be sent by facsimile and overnight
courier to the address set forth in Section 15.7 below.


10.5.Defense of Third Party Claims. [ * ]. If a claim is brought by a Third
Party that any [ * ] related to [ * ] by a [ * ] hereunder [ * ] the [ * ] of
such [ * ], each Party shall give prompt written notice to the other Party of
such claim, and following such notification, the Parties shall confer on how to
respond. Notwithstanding anything contained herein to the contrary, each Party
shall [ * ] and [ * ] the [ * ], [ * ] and [ * ] and all [ * ] the [ * ] by the
[ * ] of the [ * ] of a [ * ] in the [ * ] under Section [ * ], including
without limitation [ * ].


10.6.Copyright Registrations. Copyrights and copyright registrations on
copyrightable subject matter shall be filed, prosecuted, defended, and
maintained, and the Parties shall have the right to pursue infringers of any
copyrights owned or Controlled by it, in substantially the same manner as the
Parties have allocated such responsibilities, and the expenses therefor, for
patent rights under this Article 10.


11.
CONFIDENTIALITY



11.1.Nondisclosure of Confidential Information. All Information disclosed by one
Party to the other Party pursuant to this Agreement, including disclosure by
either Party to the other of any results and data resulting from its activities
hereunder shall be “Confidential Information” for all purposes hereunder. The
Parties agree that during the Term and for a period of [ * ] thereafter, a Party
receiving Confidential

- 41 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Information of the other Party shall: (a) use Diligent Efforts to maintain in
confidence such Confidential Information (but not less than those efforts as
such Party uses to maintain in confidence its own proprietary industrial
information of similar kind and value) and not to disclose such Confidential
Information to any Third Party without prior written consent of the other Party
(such consent to not be unreasonably withheld, delayed or conditioned), except
for disclosures made in confidence to any Third Party under terms consistent
with this Agreement and made in furtherance of this Agreement or of rights
granted to a Party hereunder; and (b) not use such other Party’s Confidential
Information for any purpose except those permitted by this Agreement or in
connection with exercising such Party’s rights and/or fulfilling its obligations
under this Agreement (it being understood that this Section 11.1 shall not
create or imply any rights or licenses not expressly granted under Article 8 or
Section 12.3 hereof). Notwithstanding anything to the contrary in this Section
11.1, data or other information resulting from the research conducted by each
Party pursuant to the Collaboration shall be Confidential Information of both
Parties, whether disclosed by Exelixis or Sanofi-Aventis.


11.2.Exceptions. The obligations in Section 11.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:
  
(a)    Subject to the last sentence in Section 11.1, is publicly disclosed by
the disclosing Party, either before or after it is disclosed to the receiving
Party hereunder; or


(b)    Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or


(c)    Is subsequently disclosed to the receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without obligation to keep
it confidential; or


(d)    Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or


(e)    Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.


11.3.Authorized Disclosure. A Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure shall be provided as soon as practicable to the other Party:


(a)    Filing or prosecuting Patents relating to Sole Inventions, Joint
Inventions or Products, in each case pursuant to activities under this
Agreement, provided that the non-filing Party is given a reasonable opportunity
to review the extent and necessity for its Confidential Information to be
included prior to submission of any patent application;


(b)    Regulatory filings;


(c)    Prosecuting or defending litigation;

- 42 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------






(d)    Complying with applicable governmental laws and regulations; and


(e)    Disclosure, in connection with the performance of this Agreement, to
Affiliates, potential collaborators, partners, and licensees (including
potential co-marketing and co-promotion contractors), research collaborators,
potential investment bankers, investors, lenders, and investors, employees,
consultants, or agents, each of whom prior to disclosure must be bound by
similar obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Article 11.


The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to individuals or entities covered by 8.3(e) above, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 11. In addition,
a copy of this Agreement may be filed by either Party with the Securities and
Exchange Commission in connection with any public offering of such Party’s
securities. In connection with any such filing, such Party shall endeavor to
obtain confidential treatment of economic and trade secret information.
In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information except as permitted hereunder.
11.4.Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press releases
attached as Exhibit 11.4. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law, including disclosures required by the U.S.
Securities and Exchange Commission or made pursuant to the requirements of the
national securities exchange or other stock market on which such Party’s
securities are traded, as advised by the disclosing Party’s counsel may be made
without the prior consent of the other Party, although the other Party shall be
given prompt notice of any such legally required disclosure and to the extent
practicable shall provide the other Party an opportunity to comment on the
proposed disclosure.


11.5.Publications. Neither Party shall publish or present any proposed
disclosure which relates to any Inventions, or which otherwise may contain
Confidential Information of the other Party, without the opportunity for prior
review by the other Party. Subject to Section 11.3, each Party agrees to provide
the other Party the opportunity to review any proposed disclosure which would or
may constitute an oral, written or electronic public disclosure if made
(including the full content of proposed abstracts, manuscripts or presentations)
which relate to any Collaboration Compound (including a presentation or
publication about the outcome of any Exelixis Clinical Trial), or which
otherwise may contain Confidential Information, at least [ * ] prior to its
intended submission for publication and agrees, upon request, not to submit any
such abstract or manuscript for publication until the other Party is given a
reasonable period of time to secure patent protection for any material in such
publication which it believes to be patentable. Both Parties understand that a
reasonable commercial strategy may require delay of publication of information
or filing of patent applications. The Parties agree to review and consider delay
of publication and filing of patent applications under certain circumstances.
The JEC shall review such requests and recommend subsequent action. Neither
Party shall have the right to publish or present Confidential Information of the
other Party which is subject to Section 11.1. Nothing contained in this
Section 11.5 shall prohibit the inclusion of Confidential Information of the
non-filing Party necessary for a patent application, provided the non-filing

- 43 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Party is given a reasonable opportunity to review the extent and necessity for
its Confidential Information to be included prior to submission of such patent
application. Any disputes between the Parties regarding delaying a publication
or presentation to permit the filing of a patent application shall be referred
to the JEC.


12.
TERM AND TERMINATION



12.1.Term. This Agreement shall become effective on the Effective Date and shall
remain in effect until the expiration of the last payment obligation with
respect to any Product, as provided in Article 9 (the “Term”), unless earlier
terminated in accordance with Section 12.2 or by mutual written agreement. Upon
expiration of the Term of this Agreement (but not a termination pursuant to
Section 12.2), [ * ] shall have a [ * ] license to the [ * ].


12.2.Early Termination.


(a)    Termination at End of Collaborative Research Term. If Sanofi-Aventis has
not [ * ] any [ * ] as a [ * ] by the last day of the Collaborative Research
Term, then this Agreement shall automatically terminate as of the last day of
the Collaborative Research Term.


(b)    Termination by Sanofi-Aventis. Beginning on the [ * ] the [ * ] of the [
* ], Sanofi-Aventis shall have the right to terminate this Agreement without
cause, in whole or on a Product-by-Product basis, upon [ * ] prior written
notice, at the end of which the termination shall be effective.


(c)    Termination by Exelixis. Exelixis may terminate this Agreement in its
entirety upon [ * ] advance written notice if Sanofi-Aventis or its Affiliates
or sublicensees (directly or indirectly, individually or in association with any
other person or entity) challenge the validity, enforceability or scope of any
Exelixis Patents anywhere in the world. For clarity, any dispute as to whether a
given Patent is within the scope of Exelixis Patents, such matter shall be
subject to dispute resolution as set forth in Section 15.3.


(d)    Termination for Material Breach. This Agreement may be terminated by
written notice by either Party at any time during the Term of this Agreement for
the uncured material breach by the other Party of such other Party's
representations, warranties, covenants or obligations under this Agreement. The
breaching Party shall be given [ * ] from the date of the notice by the
non-breaching Party to cure its material breach, and, if it does not do so, this
Agreement shall be terminated at the end of the [ * ] cure period; provided,
however, if the cause of the material breach is non-payment of the amounts due
under this Agreement, then the cure period for such non-payment shall be [ * ]
from the date of notice of material breach by the non-breaching Party, unless
there exists a bona fide dispute as to whether such payment is due to the
non-breaching Party, in which case, the [ * ] cure period shall be extended
pending resolution of such dispute.


12.3.Survival; Effect of Termination.


(a)    Survival. In the event of termination of this Agreement for any reason,
the following provisions of this Agreement shall survive: Articles [ * ], and [
* ]; and Sections [ * ].


(b)    General Effects. In any event, termination of this Agreement shall not
relieve the Parties of any liability which accrued hereunder prior to the
effective date of such termination nor preclude

- 44 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




either Party from pursuing all rights and remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement nor prejudice
either Party’s right to obtain performance of any obligation.


(c)    Effects of Termination under Section 12.2(a). In the event of termination
of this Agreement pursuant to Section 12.2(a), all licenses granted by one Party
to the other Party under this Agreement shall immediately terminate, and each
Party’s rights to [ * ] shall [ * ].


(d)    Effects of Termination under Sections 12.2(b), Section 12.2(c), or by
Exelixis for Sanofi-Aventis’ breach under Section 12.2(d). In the event of
termination of this Agreement pursuant to Section 12.2(b), Section 12.2(c) or by
Exelixis for Sanofi-Aventis’ breach under Section 12.2(d):


(i)    Sanofi-Aventis hereby grants Exelixis a worldwide, exclusive license
(with the right to sublicense) under the Sanofi-Aventis Know-How, Sanofi-Aventis
Patents and Sanofi-Aventis interest in the Joint Invention Patents to develop,
make, have made, use, import, sell, offer to sell and have sold any terminated
Collaboration Compound and products comprising or incorporating one or more of
such Collaboration Compounds (the “Reverted Products”), effective upon such
termination of this Agreement.
 
(ii)    In consideration for the foregoing license, Exelixis shall pay to
Sanofi-Aventis the following (as applicable).


(1)    If Exelixis terminates under Section 12.2(c) or 12.2(d), then Exelixis
shall pay Sanofi-Aventis [ * ] percent ([ * ]%) of any [ * ] by [ * ] a [ * ]
under any [ * ] of the [ * ] in [ * ] such [ * ] the [ * ] to [ * ] the [ * ].


(2)    If there is a termination under Section 12.2(b), and, [ * ] of the date
of such termination, [ * ] a [ * ] under [ * ] the [ * ] to [ * ] the [ * ],
then Exelixis shall pay Sanofi-Aventis [ * ] percent ([ * ]%) of [ * ], [ * ]
and [ * ] by [ * ] such [ * ] under such [ * ]. For clarity, “[ * ]” as used in
this section shall [ * ] by [ * ] and [ * ] as [ * ] or [ * ] for [ * ] or other
[ * ] by or for [ * ] (other than any [ * ] of [ * ] or [ * ] or [ * ] by [ * ]
under [ * ]) with respect to the [ * ] (including [ * ] with [ * ] or [ * ]).


(3)    If there is a termination under Section 12.2(b), and, [ * ] of the date
of such termination, [ * ] a [ * ] under [ * ] the [ * ] to [ * ] the [ * ],
then Exelixis shall pay Sanofi-Aventis either: (A) [ * ] percent ([ * ]%) of [ *
], [ * ] and [ * ] by [ * ] such [ * ] under such [ * ] such [ * ] the [ * ]
sell Reverted Products containing a Collaboration Compound that either: (I) was
[ * ] by [ * ] from [ * ]; or (II) was [ * ] the [ * ] of a [ * ]; (B) [ * ]
percent ([ * ]%) of [ * ], [ * ] and [ * ] by [ * ] such [ * ] under such [ * ]
such [ * ] the [ * ] sell Reverted Products containing a Collaboration Compound
that either: (III) was [ * ] by [ * ] from [ * ]; or (IV) was [ * ] from the [ *
] of a [ * ]; or (C) [ * ] percent ([ * ]%) of [ * ], [ * ] and [ * ] by [ * ]
such [ * ] under such [ * ] such [ * ] the [ * ] sell both: (X) a [ * ]
containing a [ * ] that is [ * ] or [ * ]; and (Y) a [ * ] containing a [ * ]
that is [ * ] or [ * ]. For clarity, “[ * ]” as used in this section shall [ * ]
any [ * ] by [ * ] and [ * ] as [ * ] or [ * ] for [ * ] or other [ * ] by or
for [ * ] (other than any [ * ] or [ * ] of [ * ] or [ * ] or [ * ] by [ * ]
under [ * ]) with respect to the [ * ] (including [ * ] with [ * ] or [ * ]).


(iii)    Sanofi-Aventis shall to transfer via assignment, license or sublicense
to Exelixis: (A) all Sanofi-Aventis Know-How [ * ] for the development,
manufacture and commercialization of any Reverted Product; (B) all regulatory
filings (including any Regulatory Approvals, drug dossiers, and

- 45 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




drug master files) in Sanofi-Aventis’ name; (C) agreements with Third Parties
(at Exelixis’ sole discretion and to the extent that such agreement is
assignable or sublicensable); (D) trademark rights Controlled by Sanofi-Aventis;
and (E) supplies of Product (including any intermediates, retained samples and
reference standards), that in each case ((A) through (E)) are existing and in
Sanofi-Aventis’ Control and that relate to such Reverted Products. Any such
transfer(s) shall be at the sole expense of Exelixis. Sanofi-Aventis shall use
commercially reasonable efforts to maintain ([ * ]) and not to breach any
agreements with Third Parties that provide a grant from such Third Party to
Sanofi-Aventis of rights that are Controlled by Sanofi-Aventis and that are
licensed to Exelixis pursuant to Section 12.3(d)(i). If an agreement that is
described in subsection (iii)(C) is not assignable or not sublicensable, then
Sanofi-Aventis shall use Diligent Efforts to amend the agreement to permit
assignment or sublicensing.


(iv)    At Exelixis’ written request, Sanofi-Aventis shall supply, or cause to
be supplied, to Exelixis sufficient quantities of Reverted Product to satisfy
Exelixis’ requirements for Reverted Product for a period of up to [ * ]
following the effective date of termination, as Exelixis may require until
Exelixis can itself assume or transition to a Third Party such manufacturing
responsibilities; provided, however that Exelixis shall use Diligent Efforts to
affect such assumption (or transition) as promptly as practicable. Such supply
shall be at a price equal to [ * ] for such [ * ]. Any such supply will be made
pursuant to a supply agreement between the Parties with typical provisions
relating to quality, forecasting and ordering to forecast, force majeure and
product liability and indemnity.


(e)    Effects of Termination by Sanofi-Aventis for Exelixis’ breach under
Section 12.2(d). In the event of termination of this Agreement by Sanofi-Aventis
for Exelixis’ breach under Section 12.2(d), all licenses granted under this
Agreement shall [ * ], subject to [ * ] of [ * ] under [ * ] prior to and after
the [ * ] of [ * ]; provided, however, that such [ * ] shall be [ * ] by [ * ]
percent ([ * ]%) for any [ * ] that were [ * ] by [ * ].


13.
REPRESENTATIONS AND WARRANTIES AND COVENANTS



13.1.Mutual Authority. Exelixis and Sanofi-Aventis each represents and warrants
to the other as of the Effective Date that: (a) it has the authority and right
to enter into and perform this Agreement; (b) this Agreement is a legal and
valid obligation binding upon it and is enforceable in accordance with its
terms, subject to applicable limitations on such enforcement based on bankruptcy
laws and other debtors’ rights; and (c) its execution, delivery and performance
of this Agreement shall not conflict in any material fashion with the terms of
any other agreement or instrument to which it is or becomes a Party or by which
it is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.


13.2.Rights in Technology.


(a)    During the Term, each Party shall use commercially reasonable efforts to
maintain ([ * ]) and not to breach any agreements with Third Parties that
provide a grant of rights from such Third Party to a Party that are Controlled
by such Party and are licensed or become subject to a license from such Party to
the other Party under Article 8. Each Party agrees to provide promptly the other
Party with notice of any such alleged breach or obligation to renew. As of the
Effective Date, each Party is in compliance in all material respects with any
aforementioned agreements with Third Parties.

- 46 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------






(b)    Each Party represents and warrants that it: (i) has the ability to grant
the licenses contained in or required by this Agreement; and (ii) is not
currently subject to any agreement with any Third Party or to any outstanding
order, judgment or decree of any court or administrative agency that restricts
it in any way from granting to the other Party such licenses or the right to
exercise its rights hereunder.


(c)    Each Party represents and warrants that: (i) it has not granted, and
covenants that it shall not grant after the Effective Date and during the Term,
any right, license or interest in or to, or an option to acquire any of the
foregoing with respect to, the intellectual property rights licensed to the
other Party hereunder (including the Exelixis Patents and the Sanofi-Aventis
Patents, as the case may be) that is in conflict with the licenses granted to
the other Party under this Agreement; and (ii) it has not granted any lien,
security interest or other encumbrance (excluding any licenses) with respect to
any of the intellectual property rights licensed to the other Party hereunder
that would prevent it from performing its obligations under this Agreement, or
permitted such a lien, security interest or other encumbrance (excluding any
permitted licenses) to attach to the intellectual property rights licensed to
the other Party hereunder.


13.3.Covenants of Each Party.


(a)    Compliance with Law. Each Party hereby covenants and agrees to comply
with applicable law, rule and regulation in performing its activities under the
Agreement.


(b)    Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party shall remain responsible and be guarantor of
the performance by its Affiliates and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance. In
particular, if any Affiliate of a Party participates under this Agreement with
respect to Collaboration Compounds: (a) the restrictions of this Agreement which
apply to the activities of a Party with respect to Collaboration Compounds shall
apply equally to the activities of such Affiliate; and (b) the Party affiliated
with such Affiliate shall assure, and hereby guarantees, that any intellectual
property developed by such Affiliate shall be governed by the provisions of this
Agreement (and subject to the licenses set forth in Article 8 and Section 12.3)
as if such intellectual property had been developed by the Party.


(c)    Records. Each Party shall maintain complete and accurate records of all
work conducted and all results, data and developments made pursuant to its
activities hereunder. Such records shall be complete and accurate and shall
fully and properly reflect all work done and results achieved in the performance
hereof in sufficient detail and in good scientific manner appropriate for patent
and regulatory purposes. Each Party shall maintain such records for a period of
[ * ] after such records are created; provided that the following records may be
maintained for a longer period, in accordance with each Party’s internal
policies on record retention: (a) scientific notebooks; and (b) any other
records that the other Party reasonably requests be retained in order to ensure
the preservation, prosecution, maintenance or enforcement of intellectual
property rights. Either Party shall have the right to review and copy such
records of the other Party at reasonable times to the extent necessary or useful
for it to conduct its obligations or enforce its rights under this Agreement;
provided, however, that no Party shall have the right to audit the other Party
more than [ * ].



- 47 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(d)    Third Party Agreements. During the Term, each Party shall use Diligent
Efforts to maintain and not to breach any agreements with Third Parties that
provide a grant of rights from such Third Party to a Party that are Controlled
by such Party and are licensed or become subject to a license from such Party to
the other Party under Article 8 or Section 12.3. Each Party agrees to provide
promptly the other Party with notice of any such alleged breach or obligation to
renew. As of the Effective Date, each Party is in compliance in all material
respects with any aforementioned agreements with Third Parties.


13.4.Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 13 ABOVE, EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES WITH RESPECT TO ANY RESEARCH RESULTS, COLLABORATION COMPOUNDS, DATA, OR
INVENTIONS (AND ANY PATENT RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR
GENERATED BY EXELIXIS HEREUNDER OR OTHERWISE MADE AVAILABLE TO THE OTHER PARTY
PURSUANT TO THE TERMS OF THE AGREEMENT.


14.
INDEMNIFICATION AND LIMITATION OF LIABILITY



14.1.Indemnification by Sanofi-Aventis. Subject to Section 14.3, Sanofi-Aventis
hereby agrees to indemnify, defend and hold harmless Exelixis and its directors,
employees and agents from and against any and all Third Party suits, claims,
actions, demands, liabilities, expenses and/or losses, including reasonable
legal expenses and reasonable attorneys’ fees (collectively, “Losses”) to the
extent such Losses result from the Manufacture, use, handling, storage, sale or
other disposition of Collaboration Compounds or Products by Sanofi-Aventis or
its Affiliates, agents or sublicensees, except to the extent such Losses result
from any: (a) breach by Exelixis of any of its representations and warranties or
covenants under the Agreement; (b) breach of the Agreement or applicable law by
Exelixis; or (c) negligence or willful misconduct by Exelixis, its Affiliates or
(sub)licensees, or their respective directors, employees and agents in the
performance of the Agreement.


14.2.Indemnification by Exelixis. Subject to Section 14.3, Exelixis hereby
agrees to indemnify, defend and hold harmless Sanofi-Aventis and its directors,
employees and agents from and against any and all Losses to the extent such
Losses result from the Manufacture, use, handling, storage, sale or other
disposition of any Collaboration Compound, Product, or Reverted Product by
Exelixis or its Affiliates, agents or sublicensees, except to the extent such
Losses result from any: (a) breach by Sanofi-Aventis of any of its
representations and warranties or covenants under the Agreement; (b) breach of
the Agreement or applicable law by Sanofi-Aventis; or (c) negligence or willful
misconduct by Sanofi-Aventis, its Affiliates or (sub)licensees, or their
respective directors, employees and agents in the performance of the Agreement.


14.3.Conditions to Indemnification. As used herein, “Indemnitee” shall mean a
Party entitled to indemnification under the terms of Section 14.1 or 14.2. A
condition precedent to each Indemnitee’s right to seek indemnification under
such Section 14.1 or 14.2 is that such Indemnitee shall:


(a)    inform the indemnifying Party under such applicable Section of a Loss as
soon as reasonably practicable after it receives notice of the Loss;



- 48 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(b)    if the indemnifying Party acknowledges that such Loss falls within the
scope of its indemnification obligations hereunder, permit the indemnifying
Party to assume direction and control of the defense, litigation, settlement,
appeal or other disposition of the Loss (including the right to settle the claim
solely for monetary consideration); provided, that the indemnifying Party shall
seek the prior written consent (such consent to not be unreasonably withheld,
delayed or conditioned) of any such Indemnitee as to any settlement which would
materially diminish or materially adversely affect the scope, exclusivity or
duration of any Patents licensed under this Agreement, would require any payment
by such Indemnitee, would require an admission of legal wrongdoing in any way on
the part of an Indemnitee, or would effect an amendment of this Agreement; and


(c)    fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.


Provided that an Indemnitee has complied with all of the conditions described in
subsections (a) - (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder without the prior written consent of the
indemnifying Party (such consent to not be unreasonably withheld, delayed or
conditioned), or the indemnification provided under such Section 14.1 or 14.2 as
to such Loss shall be null and void.
14.4.Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTIONS 14.1 AND 14.2, AND EXCEPT FOR BREACH OF SECTION
8.7 OR ARTICLE 11 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT.


15.
MISCELLANEOUS



15.1.Dispute Resolution.


(a)    In the event of any dispute, controversy or claim arising out of,
relating to or in connection with any provision of the Agreement, other than a
dispute between members of a Committee regarding matters under such Committee’s
authority (which shall be handled in accordance with Section 4.4(c)) or a
dispute described in Section 15.3, the Parties shall try to settle their
differences amicably between themselves first, by referring the disputed matter
to the CEO of Exelixis (or his designee) and the CEO of Sanofi-Aventis (or his
designee). Either Party may initiate such informal dispute resolution by sending
written notice of the dispute to the other Party, and, within [ * ] after such
notice, such CEOs (or their respective designees) of the Parties shall meet for
attempted resolution by good faith negotiations. If such CEOs (or their
respective designees) are unable to resolve such dispute within [ * ] of their
first meeting for such

- 49 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




negotiations, either Party may seek to have such dispute resolved by arbitration
in accordance with Section 15.1(b) below.


(b)    Except as otherwise expressly provided in this Agreement, any unresolved
disputes between the Parties relating to, arising out of or in any way connected
with this Agreement or any term or condition hereof, or the performance by
either Party of its obligations hereunder, whether before or after termination
of this Agreement, shall be submitted to the exclusive jurisdiction of the state
and federal courts sitting in New York, New York.


15.2.Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of New York, without regard to conflicts of law rules.


15.3.Patents and Trademarks; Equitable Relief.


(a)    Any dispute, controversy or claim arising out of, relating to or in
connection with: (i) the scope, validity, enforceability or infringement of any
Patent rights covering the manufacture, use or sale of any Product; or (ii) any
trademark rights related to any Product, in each case shall not be resolved
through the procedure described in Section 15.1 but shall be submitted to a
court of competent jurisdiction in the territory in which such Patent or
trademark rights were granted or arose.


(b)    Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Article 11) shall not be resolved
through the procedure described in Section 15.1 but shall be immediately brought
in a court of competent jurisdiction.


15.4.Entire Agreement; Amendments. This Agreement sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties with respect
to the subject matter of this Agreement and supersedes and terminates all prior
agreements and understandings between the Parties with respect to such subject
matter. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to such subject matter other than as are set forth in
this Agreement. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.


15.5.Bankruptcy.


(a)    All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by Exelixis to Sanofi-Aventis are, for all purposes
of Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses of rights
to intellectual property as defined in Title 11. Exelixis agrees during the Term
to create and maintain current copies or, if not amenable to copying, detailed
descriptions or other appropriate embodiments, to the extent feasible, of all
such intellectual property. If a case is commenced by or against Exelixis (the
“Bankrupt Party”) under Title 11, then, unless and until this Agreement is
rejected as provided in Title 11, Exelixis (in any capacity, including
debtor-in-possession) and its successors and

- 50 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




assigns (including a Title 11 Trustee) shall, at the election of Exelixis made
within sixty (60) days after the commencement of the case (or, if no such
election is made, immediately upon the request of Sanofi-Aventis) either (i)
perform all of the obligations provided in this Agreement to be performed by
Exelixis including, where applicable, providing to Sanofi-Aventis portions of
such intellectual property (including embodiments thereof) held by Exelixis and
such successors and assigns or otherwise available to them or (ii) provide to
Sanofi-Aventis all such intellectual property (including all embodiments
thereof) held by Exelixis and such successors and assigns or otherwise available
to them.


(b)    If a Title 11 case is commenced by or against Exelixis and this Agreement
is rejected as provided in Title 11 and Sanofi-Aventis elects to retain its
rights hereunder as provided in Title 11, then Exelixis (in any capacity,
including debtor-in-possession) and its successors and assigns (including a
Title 11 Trustee) shall provide to Sanofi-Aventis all such intellectual property
(including all embodiments thereof) held by Exelixis and such successors and
assigns or otherwise available to them immediately upon Sanofi-Aventis’s written
request therefor. Whenever Exelixis or any of its successors or assigns provides
to Sanofi-Aventis any of the intellectual property licensed hereunder (or any
embodiment thereof) pursuant to this Section 14.5, Sanofi-Aventis shall have the
right to perform the obligations of Exelixis hereunder with respect to such
intellectual property, but neither such provision nor such performance by
Sanofi-Aventis shall release Exelixis from any such obligation or liability for
failing to perform it.


(c)    All rights, powers and remedies of Sanofi-Aventis provided herein are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including Title 11) in
the event of the commencement of a Title 11 case by or against Exelixis.
Sanofi-Aventis, in addition to the rights, power and remedies expressly provided
herein, shall be entitled to exercise all other such rights and powers and
resort to all other such remedies as may now or hereafter exist at law or in
equity (including under Title 11) in such event. The Parties agree that they
intend the foregoing Sanofi-Aventis rights to extend to the maximum extent
permitted by law and any provisions of applicable contracts with Third Parties,
including for purposes of Title 11, (i) the right of access to any intellectual
property (including all embodiments thereof) of Exelixis or any Third Party with
whom Exelixis contracts to perform an obligation of Exelixis under this
Agreement, and, in the case of the Third Party, which is necessary for the
development, registration and manufacture of licensed products and (ii) the
right to contract directly with any Third Party described in (i) in this
sentence to complete the contracted work. Any intellectual property provided
pursuant to the provisions of this Section 14.5 shall be subject to the licenses
set forth elsewhere in this Agreement and the payment obligations of this
Agreement, which shall be deemed to be royalties for purposes of Title 11.


15.6.Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, war, civil commotion, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe. The payment of invoices due and owing hereunder shall
in no event be delayed by the payer because of a force majeure affecting the
payer.



- 51 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




15.7.Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.


For Exelixis:        Exelixis, Inc.
170 Harbor Way
P.O. Box 511
South San Francisco, CA 94083
Attention: Executive Vice President and General Counsel
With a copy to:    Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Attention: Marya A. Postner, Esq.
For Sanofi-Aventis:    Sanofi-Aventis
174 Avenue de France
75013 Paris, France
Attn: General Counsel


Furthermore, a copy of any notices required or given under Section 10.4(c) of
this Agreement shall also be addressed as set forth in Section 10.4(c).
15.8.Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Products
and shall make copies of such records available to the other Party upon request.


15.9.Assignment.


(a)    Neither Party may assign or transfer this Agreement or any rights or
obligations hereunder without the prior written consent of the other (such
consent to not be unreasonably withheld, delayed or conditioned), except a Party
may make such an assignment without the other Party’s consent to an Affiliate or
to a Third Party successor to substantially all of the business of such Party to
which this Agreement relates, whether in a merger, sale of stock, sale of assets
or other transaction; provided that any such permitted successor or assignee of
rights and/or obligations hereunder is obligated, by reason of operation of law
or pursuant to a written agreement with the other Party, to assume performance
of this Agreement or such rights and/or obligations; and provided, further, that
if assigned to an Affiliate, the assigning Party shall remain jointly and
severally responsible for the performance of this Agreement by such Affiliate.
Any permitted assignment shall be binding on the successors of the assigning
Party. Any assignment or attempted assignment by either Party in violation of
the terms of this Section 15.9(a) shall be null and void and of no legal effect.



- 52 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




(b)    In the event that a Party is acquired by a Third Party (such Third Party,
hereinafter referred to as an “Acquiror”), then the intellectual property of
such Acquiror held or developed by such Acquiror (whether prior to or after such
acquisition) shall be excluded from the intellectual property definitions under
this Agreement, and such Acquiror (and Affiliates of such Acquiror which are not
controlled by (as defined in Section 1.1) the acquired Party itself) shall be
excluded from “Affiliate” solely for purposes of the applicable components of
the intellectual property definitions herein, in all such cases if and only if:
(a) the acquired Party remains a wholly-owned subsidiary of the Acquiror; (b)
all intellectual property of the acquired Party and all research and development
assets and operations of the acquired Party, in each case relating to
Collaboration Compounds, remain with the acquired Party and are not transferred
to the Acquiror or another Affiliate of the Acquiror; (c) the scientific and
development activities with respect to Collaboration Compounds of the acquired
Party and the Acquiror (if any) are maintained separate and distinct, and (d)
there is no exchange of Confidential Information relating to Collaboration
Compounds between the acquired Party and the Acquiror. For clarity, in the event
that a Party is acquired by an Acquiror and each of the criteria described in
subsections (a) through (d) is not satisfied, then the intellectual property of
such Acquiror shall be included within the intellectual property definitions
herein. Any permitted assignment shall be binding on the successors of the
assigning Party.
  
15.10.Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.


15.11.Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.


15.12.Independence. Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity. The relationship between Exelixis and Sanofi-Aventis
is that of independent contractors and neither Party shall have the power to
bind or obligate the other Party in any manner.


15.13.No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.


15.14.Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender shall be applicable to all
genders, and the word “or” is used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of that Party. The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The Parties have each
consulted counsel of their choice regarding this Agreement, and, accordingly, no
provisions of this Agreement shall be

- 53 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




construed against either Party on the basis that the Party drafted this
Agreement or any provision thereof. If the terms of this Agreement conflict with
the terms of any Exhibit, then the terms of this Agreement shall govern. The
official text of this Agreement and any Exhibits hereto, any notice given or
accounts or statements required by this Agreement, and any dispute proceeding
related to or arising hereunder, shall be in English. In the event of any
dispute concerning the construction or meaning of this Agreement, reference
shall be made only to this Agreement as written in English and not to any other
translation into any other language.


15.15.Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.
[Signature page follows.]

- 54 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their proper officers. The date that this Agreement is signed shall
not be construed to imply that the document was made effective on that date.
Exelixis, Inc.


/s/ George Scangos
By: George A. SCANGOS, PhD    
Title: President and Chief Executive Officer    
Date: May 27, 2009    




Sanofi-Aventis


/s/ Jérôme CONTAMINE
By: Jérôme CONTAMINE    
Title: Executive Vice President, Chief Financial Officer    
Date: May 27, 2009    


/s/ Laurence DEBROUX
By: Laurence DEBROUX    
Title: Senior Vice President, Chief Strategic Officer    
Date: May 27, 2009



- 55 -
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------






Exhibit 1.88


Selectivity Panel & Upstate Panel




“Selectivity Panel” means:
Protein kinases:
[ * ]


Optional:
[ * ] will provide [ * ] and [ * ] allowing to [ * ] these [ * ] at [ * ], in
each case through [ * ] by the [ * ] after the [ * ], and in each case to the
extent that provision of such [ * ] and [ * ] of such [ * ] does [ * ] the [ * ]
of any [ * ] or would [ * ] a [ * ] to a [ * ].


Unwanted target:
[ * ]
The “Upstate Panel” should comprise [ * ], including the following:
[ * ]



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 1.91


Target Potency Threshold




“Target Potency Threshold” means:
(a) for a [ * ], that such [ * ] and [ * ] the [ * ] of [ * ] with a [ * ] (“[ *
]”) of [ * ] than or equal to [ * ] ([ * ]);
(b) for a [ * ], that such [ * ] and [ * ] the [ * ] of [ * ] with an [ * ] of [
* ] than or equal to [ * ] ([ * ]);
(c) for a [ * ], that such [ * ] and [ * ] the [ * ] of: (i) [ * ] with an [ * ]
of [ * ] than or equal to [ * ] ([ * ]); and (ii) [ * ] with an [ * ] of [ * ]
than or equal to [ * ] ([ * ]);
(d) for a [ * ], that such [ * ] and [ * ] the [ * ] of: (i) [ * ] with an [ * ]
of [ * ] than or equal to [ * ] ([ * ]); and (ii) [ * ] with an [ * ] of [ * ]
than or equal to [ * ] ([ * ]);
(e) for a [ * ], that such [ * ] and [ * ] the [ * ] of: (i) [ * ] with an [ * ]
of [ * ] than or equal to [ * ] ([ * ]); and (ii) [ * ] with an [ * ] of [ * ]
than or equal to [ * ] ([ * ]); and
(f) for a [ * ], that such [ * ] and [ * ] the [ * ] of: (i) [ * ] with an [ * ]
of [ * ] than or equal to [ * ] ([ * ]); (ii) [ * ] with an [ * ] of [ * ] than
or equal to [ * ] ([ * ]); and (iii) [ * ] with an [ * ] of [ * ] than or equal
to [ * ] ([ * ]).



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 1.92


Target Specificity Threshold


“Target Specificity Threshold” means:
(a) for a [ * ], that such [ * ] demonstrates [ * ] against [ * ] as determined
in the [ * ]; provided, however that:(i) [ * ] of the other [ * ] shall be [ * ]
at an [ * ] below [ * ] in a [ * ], and (ii) [ * ] of the [ * ] included in the
[ * ] shall be [ * ] at an [ * ] below [ * ];
(b) for a [ * ], that such [ * ] demonstrates [ * ] against [ * ] as determined
in the [ * ], provided, however that:(i) [ * ] of the other [ * ] shall be [ * ]
at an [ * ] below [ * ] in a [ * ], and (ii) [ * ] of the [ * ] included in the
[ * ] shall be [ * ] at an [ * ] below [ * ];
(c) for a [ * ], that such [ * ]: (i) demonstrates [ * ] against [ * ] as
determined in the [ * ]; and (ii) demonstrates [ * ] against [ * ] as determined
in the [ * ]; provided, however that:(i) [ * ] of the other [ * ] shall be [ * ]
at an [ * ] below [ * ] in a [ * ], and (ii) [ * ] of the [ * ] included in the
[ * ] shall be [ * ] at an [ * ] below [ * ];
(d) for a [ * ], that such [ * ]: (i) demonstrates [ * ] against [ * ] as
determined in the [ * ]; and (ii) demonstrates [ * ] against [ * ] as determined
in the [ * ]; provided, however that:(i) [ * ] of the other [ * ] shall be [ * ]
at an [ * ] below [ * ] in a [ * ], and (ii) [ * ] of the [ * ] included in the
[ * ] shall be [ * ] at an [ * ] below [ * ];
(e) for a [ * ], that such [ * ]: (i) demonstrates [ * ] against [ * ] as
determined in the [ * ]; and (ii) demonstrates [ * ] against [ * ] as determined
in the [ * ]; provided, however that:(i) [ * ] of the other [ * ] shall be [ * ]
at an [ * ] below [ * ] in a [ * ], and (ii) [ * ] of the [ * ] included in the
[ * ] shall be [ * ] at an [ * ] below [ * ]; and
(f) for a [ * ], that such [ * ]: (i) demonstrates [ * ] against [ * ] as
determined in the [ * ]; (ii) demonstrates [ * ] against [ * ] as determined in
the [ * ]; provided, however that:(i) [ * ] of the other [ * ] shall be [ * ] at
an [ * ] below [ * ] in a [ * ], and (ii) [ * ] of the [ * ] included in the [ *
] shall be [ * ] at an [ * ] below [ * ].

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 2.2


Research Plan




1. Introduction


The collaboration is aimed at the discovery, optimization and advancement of [ *
] of [ * ]) for use in the treatment of cancer patients harboring tumors with
specific [ * ]. Up to [ * ] different [ * ] are envisaged: [ * ]. The objective
of the collaboration is to advance [ * ] compounds as [ * ] (“[ * ]”) and to
submit [ * ] for [ * ], at least one of which is [ * ].


As of the Effective Date, both Exelixis and Sanofi-Aventis have [ * ] in this
area: Exelixis is [ * ] and [ * ]; while Sanofi-Aventis is [ * ] and [ * ]. The
Parties desire to [ * ] their respective [ * ] and work collaboratively as
outlined in the general schematic shown below. Briefly, each Party would work [
* ] to [ * ] to the point that [ * ] are [ * ] for [ * ]. Following [ * ] of a
series for [ * ] by the [ * ], the Parties would work [ * ] on the [ * ] of the
[ * ]. The [ * ] would regularly review progress of the [ * ] and as
appropriate, [ * ] fully [ * ] as [ * ] for [ * ] for review and decision by the
applicable [ * ] committee. [ * ] development activities ([ * ] to [ * ]) would
be collaborative with the [ * ] of [ * ] determined by [ * ] and the [ * ]. In
order to facilitate rapid advancement into the [ * ], the Party to be
responsible for [ * ] development would be determined immediately following
advancement of a [ * ] into [ * ]. At the completion of [ * ] activities the [ *
] will be responsible for a [ * ] recommendation for [ * ] that, in the case of
a [ * ] recommendation, will be reviewed and decided upon by the applicable [ *
] committee.


The [ * ] of [ * ], [ * ] at each step and [ * ] of the collaboration are
discussed in more detail in the Sections below and outlined in the following
diagram:


[*]




2. Lead Discovery


During the [ * ], each Party shall use [ * ] to [ * ] and [ * ] of its [ * ] to
[ * ] and [ * ].


The Pre-Lead Nomination Criteria encompass the following:


Biochemical [ * ]
< [ * ]
Biochemical [ * ]
> [ * ] for [ * ] vs the [ * ] of the [ * ]
[ * ] assay [ * ]
<[ * ]
[ * ] profile established
[ * ]; [ * ]; [ * ] in multiple [ * ];
[ * ] profile
[ * ] calculated
Exploratory [ * ]
[ * ] and [ * ] compounds




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




3. Lead Nomination


The Lead Compound Nomination Criteria encompass the following ([ * ] may waive
certain criteria):


Biochemical [ * ]
[ * ] measurements for selected compounds to be [ * ] for [ * ].
<[ * ]
[ * ] [ * ] (including on [ * ], notably [PI3Ka])
Biochemical [ * ]
> [ * ]and >[ * ] for [ * ] vs [ * ] of >[ * ] ([ * ]) and >[ * ] vs the [ * ]
and/or [ * ], depending on the [ * ] profile
[ * ] assay [ * ]
<[ * ]
[ * ]
[ * ] with primary [ * ]
[ * ] profile established
[ * ]; [ * ]; [ * ], [ * ]; [ * ], [ * ] in multiple [ * ]; [ * ] ID, [ * ] ([ *
]), [ * ], [ * ], [ * ] stability
[ * ] profile
[ * ] vs [ * ] or [ * ]
[ * ] profile
Measured for [ * ] of [ * ] ([ * ], [ * ], [ * ])
Exploratory [ * ]
[ * ] established; [ * ] plan in place
[ * ] complete
Route to [ * ] a [ * ]
[ * ] assays
Plan in place



4. Lead Optimization


Lead Optimization Responsibilities for a Lead Compound encompass the following:
Activity
Major Responsible Party
[ * ] Chemistry -[ * ]
[ * ]
[ * ] chemistry [ * ]
[ * ]
Biochemical [ * ]
[ * ]
[ * ] assays
[ * ]
[ * ] biology
[ * ]
In vitro [ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]






[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




5. Development Candidate Nomination


The Development Candidate Nomination Criteria and documentation encompass the
following, ([ * ] may waive certain criteria):


Pharmacology
To be documented by the Parties
Nomination Criteria
In vitro [ * ]
[ * ] on >[ * ]
([ * ]);


[ * ] on [ * ]
[ * ] effect
Cellular [ * ]
[ * ] linked to [ * ] of [ * ]
 
Cellular [ * ] assays
[ * ] of [ * ] of different [ * ]
 
In vivo [ * ] ([ * ])
[ * ] response and [ * ] of action; [ * ] modeling
 
[ * ] models
Multiple [ * ] models - impact of [ * ]
 
In vitro [ * ]
 
 
[ * ] profile
[ * ] and [ * ]. [ * ] ([ * ])
[ * ]: [ * ]>[ * ] or [ * ]>[ * ]. [ * ]: [ * ]> [ * ]
[ * ] for [ * ]
[ * ]; [ * ]; [ * ]
[ * ] mRNA expression in [ * ]: [ * ]<[ * ]. [ * ] in [ * ] : [ * ]>[ * ]
[ * ] metabolism
[ * ], in vitro [ * ]
[ * ] in [ * ] < [ * ]
[ * ]<[ * ], [ * ]<[ * ]
[ * ] clearance
[ * ]
[ * ][ * ]
[ * ] stability
Multiple [ * ]
 
In vitro [ * ]
[ * ]
 
[ * ]
[ * ] or [ * ]
 
[ * ] interaction
[ * ]
 
Pharmacokinetics
 
 
[ * ] profile ([ * ])
[ * ]; [ * ]
 
[ * ] from [ * ] and [ * ] of [ * ]
[ * ]
[ * ][ * ] for [ * ] route
[ * ]
[ * ]
 
[ * ] and [ * ] distribution
[ * ]
 
In vivo [ * ]
[ * ]
 
In vivo [ * ]
[ * ]
 
Safety Studies
 
 
[ * ] interaction
[ * ]
[ * ]: [ * ]>[ * ]
[ * ] safety
[ * ]
[ * ] or [ * ] issue
[ * ] potential
[ * ]
[ * ]
[ * ] study
[ * ]; [ * ] and [ * ]
 
Medicinal Chemistry
 
 
[ * ]
[ * ]
 
[ * ] route
[ * ]; route [ * ] for [ * ]
 
[ * ]
[ * ] screen; [ * ] screen
[ * ] defined
Analytical Chemistry
 
 
[ * ] characterization
[ * ]
 
[ * ] analysis
[ * ]
 
[ * ]
[ * ]
 
[ * ]
[ * ] dependence; multiple [ * ]
 
[ * ] characterization
[ * ]
 
[ * ] conditions
[ * ] to [ * ]
 
[ * ] properties
[ * ]
 




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




6. Preclinical Development


The applicable Party shall conduct, or arrange to have conducted, the following
studies (and associated [ * ] and [ * ] activities) and activities:






[ * ] Studies
•
[ * ] and [ * ] in at least one [ * ] ([ * ] or [ * ]), to [ * ] a [ * ]

•
[ * ] study in a [ * ]



[ * ] Studies
•
[ * ] and [ * ] studies in a [ * ] (typically [ * ]) and a [ * ] (typically [ *
])

•
[ * ] and [ * ] studies in a [ * ] and a [ * ] (usually [ * ])

•
[ * ] studies: in vitro [ * ] ([ * ] and [ * ]) [ * ] and in vitro [ * ] studies
(typically [ * ])

•
[ * ] study [ * ]: [ * ] evaluation in [ * ]; [ * ] function evaluation in [ *
]; [ * ] function evaluation ([ * ]) in a [ * ]



[ * ]-related activities according to Section [ * ]


7. IND Submission


The IND Submission Criteria encompass the following:


•
[ * ] and [ * ] at [ * ] levels

•
[ * ] determined in [ * ] in [ * ] and [ * ] studies. Studies are completed and
draft [ * ] reports are available.

•
[ * ] studies ([ * ], [ * ] and [ * ]) are complete and draft [ * ] reports are
available.

•
[ * ] profile provides guidance for [ * ] and suggests that [ * ] can be [ * ].

•
[ * ] support [ * ] for [ * ].

•
The [ * ] profile of the [ * ] is [ * ] with respect to a [ * ] understanding of
[ * ], [ * ], [ * ] and [ * ].

•
Availability of [ * ] according to [ * ] at the time of [ * ].

•
A [ * ] plan and protocol exist for the [ * ].






[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 2.3(b)(i)


[ * ] Compounds [ * ] as of the Effective Date


[ * ] compounds


[ * ]-04611890
[ * ]-01290274
[ * ]-04611808
[ * ]-04213828


[ * ] compounds


[ * ]-04512054
[ * ]-04611816
[ * ]-04611805
[ * ]-04611872
[ * ]-04611646


[ * ] compounds (series 1)


[ * ]-04610198
[ * ]-04610618
[ * ]-04611745
[ * ]-04609480
[ * ]-04610450
[ * ]-04610270
[ * ]-04610459
[ * ]-04610622
[ * ]-04609663
[ * ]-04610592
[ * ]-04610478
[ * ]-04610228
[ * ]-04610262
[ * ]-04608102
[ * ]-04609577
[ * ]-04609123
[ * ]-04609120
[ * ]-04609496
[ * ]-04610480
[ * ]-04609152
[ * ]-04609264
[ * ]-04609151
[ * ]-04607544
[ * ]-04610479
[ * ]-04607555


[ * ] compounds (Series 2)


[ * ]-04611799

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




[ * ]-04495312
[ * ]-04606974
[ * ]-04611626
[ * ]-04574291
[ * ]-04601298
[ * ]-04603843
[ * ]-04574312
[ * ]-04610615
[ * ]-04601297
[ * ]-04604475
[ * ]-04607882
[ * ]-04605260
[ * ]-04574311
[ * ]-04607300
[ * ]-04611793
[ * ]-04611627
[ * ]-04610617
[ * ]-04611229
[ * ]-04611739
[ * ]-04611244
[ * ]-04611775





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 2.3(b)(ii)


[ * ] Compounds [ * ] as of the Effective Date




Series 1a: [ * ]218833
Series 1b: [ * ]215593 (and [ * ]216504, [ * ]215911, [ * ]209314)
Series 2a: [ * ]212312 (and [ * ]207651, [ * ]212298)
Series 2b: [ * ]213323 (and [ * ]209624, [ * ]212215)
Series 2c: [ * ]222544





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 5.2(d)
Form of [ * ] Development Report


Period: MM/YY - MM/YY
1. Planned Development and Regulatory Timelines:
Collaboration
Compound
Indication
Line
Planned Phase II initiation (MM/YY)
Planned Phase III initiation (MM/YY)
Planned 1st Regulatory Filing (MM/YY)
 
 
 
 
 
 



2. Development Updates:
Collaboration
Compound
Indication
Line
Phase
New / Ongoing Trial?
 
 
 
 
 



3. Phase III Updates:
Collaboration
Compound
Indication
Line
Phase 3 Trial Results
Filing Decision (Y/N)
 
 
 
 
 



4. Regulatory Updates:
Collaboration
Compound
Indication
Line
Regulatory Status
 (Filed, Approved)
Major changes in Regulatory Status during Period
 
 
 
US
Europe
ROW
 
 
 
 
 
 
 
 



5. Explanation for any deviation from Planned Development and Regulatory
Timelines
Collaboration
Compound
Indication
Line
Comments
 
 
 
 



6. Publication Updates:
Compound
Indication
Line
Publication Reference
 
 
 
 



7. Explanation for any safety events leading to label changes or Product
withdrawal from market(s)
Compound
Comments
 
 



8. Manufacturing Update (Clinical & Commercial)
Compound
Comments
 
 


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 6.3
Form of Trademark License
Trademark License Agreement


This Trademark License Agreement (“Agreement”), effective as of _____________,
(the “Effective Date”), is entered into by and between Exelixis, inc., a
Delaware corporation, having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California (hereafter “Exelixis” or
“Licensor”), and Sanofi-Aventis, a French company, having an address at 174,
Avenue de France, 75013 Paris, France (hereafter “Sanofi-Aventis” or
“Licensee”).
Whereas, Exelixis and Sanofi-Aventis entered into a Collaboration Agreement
executed as of [ * ] (the “Collaboration Agreement”) for the purposes of
researching, developing and commercializing certain products; and
Whereas Licensor currently owns certain corporate name and logo marks, and
desires to license the use of said marks to Licensee pursuant to the
restrictions set forth below; and
Whereas, Licensee desires authorization from Licensor to use the marks in the
Territory pursuant to the restrictions set forth below;
Now Therefore, the Parties agree as follows:


1.
Definitions

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement. If a capitalized term is not defined in this Article 1 or in the
text of this Agreement, and that capitalized term is defined within the License
Agreement, the definition as set forth in the Collaboration Agreement shall
apply.
“Commercialization” shall mean to promote, market, distribute, sell (and offer
for sale or contract to sell) or provide product support for a Product,
including by way of example: (a) detailing and other promotional activities in
support of a Product; (b) advertising and public relations in support of a
Product, including market research, development and distribution of selling,
advertising and promotional materials, field literature, direct-to-consumer
advertising campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,
governmental agencies (e.g., federal state and local), and other group
purchasing organizations, including pull-through activities; (d) co-promotion
activities

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




not included in the above; (e) conducting Medical Education Activities and
journal advertising; and (f) conducting Phase IV Clinical Trials.
“Major European Countries” shall mean France, Germany, Spain, Italy, and the
United Kingdom.
“Marks” shall mean the Exelixis marks set forth in Schedule A to this Agreement,
as such schedule may be amended from time to time pursuant to Section 7.1.
    “Product” shall have the meaning set forth in the Collaboration Agreement.
“Term” shall have the meaning set forth in Section 4.1.
“Territory” shall mean [ * ], and any and all [ * ].
“Third Party” shall mean any entity other than: (a) Exelixis; (b)
Sanofi-Aventis; or (c) an Affiliate of either Party.


2.
License Grant.



2.1 License Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee for the Term a nonexclusive, sublicensable
(solely in accordance with Section 5.3), nonassignable (except as set forth in
Section 7.2), and royalty-free license to use the Marks throughout the Territory
solely in connection with the Commercialization of the Products to identify
Exelixis as the licensor of the Products, provided that such use of the Marks
satisfies all provisions of Section 2.2 and Article 3.


2.2 Compliance. The Marks may only be used on Products that are Commercialized
in accordance with applicable law and current pharmaceutical industry standards
of quality, including the terms of all applicable Regulatory Approvals.


3.Use and Display of Trademarks.


3.1     Licensee shall use the Marks on labels, packaging and
promotional/marketing materials for or in connection with the Products provided
that and only so long as such use complies with applicable laws and market
practice in the country of use.
 
3.2     Licensee shall be obligated to display the Marks [ * ] on the [ * ]
labels or on [ * ] and [ * ] material used in connection with the
Commercialization of the Product. The display of the Marks on the aforementioned
packaging labels or marketing and promotional material shall be [ * ] the [ * ]
of [ * ] as [ * ] of the [ * ] and [ * ] shall [ * ] have [ * ] its [ * ] to [ *
] the [ * ] to the [ * ] such [ * ] is made and the [ * ]

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




or [ * ] on the [ * ] labels and material, provided however that Licensee shall
not display the Marks in such a manner to suggest that any party (including
Licensee) other than Licensor owns the Marks.
 
3.3     In the event of an uncured material breach of the License Agreement by
Licensor, or any bankruptcy or insolvency of Licensor, this Agreement (including
the license set forth in Section 2.1) shall remain in effect but Licensee shall
no longer be obligated pursuant to the preceding Section to continue using any
of the Marks


3.4    Licensee shall use the Marks upon or in relation to the Products only in
such manner where the distinctiveness, reputation, and validity of the Marks
shall not be impaired. Without prejudice to the generality of the foregoing,
Licensee shall ensure in particular that the Marks are correctly spelled, and
that any text, graphics, or designs adjacent to the Marks do not put the Marks
or Licensor in a negative or derogatory light. Licensee shall provide Licensor
with proposed Product packaging and corresponding marketing materials prior to
publication or shipment of any Product under the Marks.


4.Term and Termination of Agreement.


4.1    The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in full force until the expiration or termination of the
Collaboration Agreement, unless earlier terminated pursuant to the terms and
conditions of this Agreement or pursuant to the mutual written agreement of
Licensor and Licensee.


4.2    In the event of a partial termination of the Collaboration Agreement,
where the Collaboration Agreement is terminated only in respect to certain
Products or certain countries within the Territory, this Agreement shall
terminate with respect to those Products and countries in the Territory for
which the Collaboration Agreement terminated and this Agreement shall remain in
effect with respect to those Products or countries in the Territory which
continue to be governed by the Collaboration Agreement.


4.3    In the event of Licensee committing a material breach of any of the terms
of this Agreement and failing to rectify same within [ * ] of receiving written
notification of such breach from Licensor, Licensor shall have the right to
terminate this Agreement upon written notice to Licensee.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




4.4    Licensor shall also have the right to terminate this Agreement upon
written notice to Licensee if, in Licensor’s reasonable discretion, Licensee's
use of the Marks tarnishes, blurs, or dilutes the quality associated with the
Marks or the associated goodwill and Licensee fails to rectify same within [ *
].


4.5    In the event of termination of this Agreement, the following provisions
of this Agreement shall survive: Article 6; and Sections 7.4 and 7.10. In any
event, termination of this Agreement shall not relieve the Parties of any
liability which accrued hereunder prior to the effective date of such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.


5.Licensor’s Exclusive Interest in the Marks.


5.1    Licensor hereby warrants to Licensee that Licensor is the owner of the
Marks and retains all rights, title and interest in and to the Marks. This
Agreement does not grant to Licensee any proprietary right of any of Licensor’s
Marks, other than use of the Marks as set forth in this Agreement.


5.2    In the event that management or in-house counsel for Licensee becomes
aware of a suspected infringement of a Mark by a Third Party, Licensee shall
notify Licensor promptly in writing. Licensee shall provide the same level of
disclosure to Licensor’s in-house counsel concerning suspected infringement of a
Mark as Licensee would provide to its own in-house counsel with respect to
suspected infringement of its own mark. As between the Parties, Licensor shall
have the sole right, but shall not be obligated, to bring an action with respect
to such suspected infringement at its own expense, in its own name and entirely
under its own direction and control.


5.3    In the event that Licensee grants to a Third Party a sublicense of its
rights under the Collaboration Agreement to Commercialize one or more Products
in one or more countries in the Territory, Licensee shall enter into a
sublicense agreement with such Third Party (the “Sublicensee”) that grants the
Sublicensee a sublicense of the Licensee’s rights pursuant to Section 2.1 with
respect to such Products in such countries in the Territory. Each such
sublicense agreement shall be under the same terms and conditions as this
Agreement.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




5.4    Licensee agrees that it will take no action adverse to or inconsistent
with Licensor’s ownership of the Marks, including without limitation seeking to
register any of the Marks in the Territory, or opposing, disputing, or assisting
others in opposing or disputing Licensor’s ownership of the Marks in any way.


5.5    Licensee acknowledges that all use of the Marks and all rights and
goodwill attached to or arising out of such use, shall accrue to the benefit of
Licensor. Licensee shall at any time, whether during or after the Term, execute
any documents that shall reasonably be required by Licensor to confirm
Licensor’s ownership of the Marks.


6.Governing Law; Venue.


6.1    This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of New York, without regard to
conflict of law rules.


6.2    Unless otherwise set forth in this Agreement, in the event of any
dispute, controversy or claim arising out of, relating to or in connection with
any provision of the Agreement, the Parties shall try to settle their
differences amicably between themselves first, by referring the disputed matter
to the Party’s respective Executive Officers. Either Party may initiate such
informal dispute resolution by sending written notice of the dispute to the
other Party, and, within [ * ] after such notice, such Executive Officers shall
meet for attempted resolution by good faith negotiations. If such Executive
Officers are unable to resolve such dispute within [ * ] of their first meeting
for such negotiations, either Party may seek to have such dispute resolved in
any U.S. federal or state court of competent jurisdiction and appropriate venue;
provided, that if such suit includes a Third Party claimant or defendant, and
jurisdiction and venue with respect to such Third Party appropriately resides
outside the U.S., then in any other jurisdiction or venue permitted by
applicable law; and further provided, that any dispute, controversy or claim
arising out of, relating to or in connection with any Mark shall be submitted to
a court of competent jurisdiction in the territory in which such Mark were
granted or arose.


7.Miscellaneous.


7.1 Entire Agreement; Amendments. This Agreement sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the Marks and supersedes and terminates all prior agreements and
understandings between the Parties with respect thereto. For clarity, this
Agreement satisfies

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




the obligations set forth in Section 6.3 of the Collaboration Agreement to enter
into a Trademark License Agreement but does not supersede or terminate any
portion of the Collaboration Agreement. No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.
Notwithstanding the foregoing, and subject to Section 6.3 (d) of the
Collaboration Agreement, Licensor may revise Schedule A upon written notice to
Licensee.


7.2 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
(such consent to not be unreasonably withheld, delayed or conditioned), except a
Party may make such an assignment without the other Party’s consent to an
Affiliate or to a Third Party successor to all or substantially all of the
business of such Party to which this Agreement relates, whether in a merger,
sale of stock, sale of assets or other transaction; provided that any such
permitted successor or assignee of rights and/or obligations hereunder is also
the permitted successor or assignee of such Party’s rights and obligations
pursuant to the Collaboration Agreement and is obligated, by reason of operation
of law or pursuant to a written agreement with the other Party, to assume
performance of this Agreement or such rights and/or obligations; and provided,
further, that if assigned to an Affiliate, the assigning Party shall remain
jointly and severally responsible for the performance of this Agreement by such
Affiliate. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 7.2 shall be null and void and of no
legal effect.


7.3 Mutual Authority. Each Party represents and warrants to the other Party as
of the Effective Date that: (a) it has the authority and right to enter into and
perform this Agreement, (b) this Agreement is a legal and valid obligation
binding upon it and is enforceable in accordance with its terms, subject to
applicable limitations on such enforcement based on bankruptcy laws and other
debtors’ rights, and (c) its execution, delivery and performance of this
Agreement shall not conflict in any material fashion with the terms of any other
agreement or instrument to which it is or becomes a party or by which it is or
becomes bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having authority over it.


7.4 Confidentiality. All Information disclosed by one Party to the other Party
pursuant to this Agreement shall be “Confidential Information” and the Parties
shall have the rights and obligations with respect thereto that are set forth in
Article 11 of the Collaboration Agreement. The Parties acknowledge that the
terms of this Agreement shall be treated as Confidential Information of both
Parties pursuant to the

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Collaboration Agreement and the Parties shall have the rights and obligations
with respect thereto that are set forth in Article 11 of the Collaboration
Agreement with respect to the terms of the Collaboration Agreement.


7.5 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.


For Exelixis:    Exelixis, Inc.
249 East Grand Avenue
P.O. Box 511
So. San Francisco, CA 94083-0511
Attention: EVP, General Counsel
Fax:
With a copy to:    Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Attention: Marya Postner, Esq.
For Sanofi-Aventis:    Sanofi-Aventis
174 Avenue de France
75013 Paris, France
Attention: EVP, General Counsel


Fax: +33.1.53.77.43.03
 
7.6 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.


7.7 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




7.8 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.


7.9 Construction of this Agreement. Except where the context otherwise requires,
wherever used, the use of any gender shall be applicable to all genders, and the
word “or” are used in the inclusive sense. When used in this Agreement,
“including” means “including without limitation”. References to either Party
include the successors and permitted assigns of that Party. The headings of this
Agreement are for convenience of reference only and in no way define, describe,
extend or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The Parties have each consulted counsel
of their choice regarding this Agreement, and, accordingly, no provisions of
this Agreement shall be construed against either Party on the basis that the
Party drafted this Agreement or any provision thereof. If the terms of this
Agreement conflict with the terms of any Exhibit, then the terms of this
Agreement shall govern. The official text of this Agreement and any Exhibits
hereto, any notice given or accounts or statements required by this Agreement,
any records required by this Agreement, any correspondence between the Parties,
and any dispute proceeding related to or arising hereunder, shall be in English.
In the event of any dispute concerning the construction or meaning of this
Agreement, reference shall be made only to this Agreement as written in English
and not to any other translation into any other language.


7.10 Indemnities.


7.10.1    Subject to Section 7.10.2, each Party hereby agrees to indemnify,
defend and hold harmless the other Party, its Affiliates, and their respective
directors, employees and agents from and against any and all Third Party suits,
claims, actions, demands, liabilities, expenses and/or losses, including
reasonable legal expenses and reasonable attorneys’ fees (“Losses”) to the
extent such Losses result from any: (a) breach of warranty by the indemnifying
Party contained in the Agreement; (b) breach of the Agreement or applicable law
by such indemnifying Party; (c) negligence or willful misconduct of the
indemnifying Party, its Affiliates or (sub)licensees, or their respective
directors, employees and agents in the performance of the Agreement; and/or (d)
breach of a contractual or fiduciary obligation owed by it to a Third Party
(including misappropriation of trade secrets).


7.10.2     As used herein, “Indemnitee” shall mean a party entitled to
indemnification under the terms of Section 7.10.1. A condition precedent to each
Indemnitee’s right to seek indemnification under

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




such Section 7.10.1 is that such Indemnitee shall: (a) inform the indemnifying
Party under such applicable Section of a Loss as soon as reasonably practicable
after it receives notice of the Loss; (b) if the indemnifying Party acknowledges
that such Loss falls within the scope of its indemnification obligations
hereunder, permit the indemnifying Party to assume direction and control of the
defense, litigation, settlement, appeal or other disposition of the Loss
(including the right to settle the claim solely for monetary consideration);
provided, that the indemnifying Party shall seek the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of any such
Indemnitee as to any settlement which would materially diminish or materially
adversely affect the scope or duration of any Marks licensed under this
Agreement, would require any payment by such Indemnitee, would require an
admission of legal wrongdoing in any way on the part of an Indemnitee, or would
effect an amendment of this Agreement; and (c) fully cooperate (including
providing access to and copies of pertinent records and making available for
testimony relevant individuals subject to its control) as reasonably requested
by, and at the expense of, the indemnifying Party in the defense of the Loss.
Provided that an Indemnitee has complied with all of the conditions described in
subsections 7.10.2(a) - (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder without the prior written consent of the
indemnifying Party, or the indemnification provided under such Section 7.10.1 as
to such Loss shall be null and void.


7.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.


Signature page follows.
    

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their proper officers.


For and On Behalf of Licensor
Exelixis, Inc.
By:        _________________________________________
Print Name:     _________________________________________
Title:        _________________________________________


For and On Behalf of Licensee
Sanofi-Aventis
By:        _________________________________________
Print Name:    _________________________________________
Title:        _________________________________________



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Schedule A to Trademark License Agreement


The Marks


Mark
App. No. / Reg. No.
Class


EXELIXIS


[United States]
Reg. No. 2,823,801
005


EXELIXIS


[United States]
App. No. 77/558,426
042
[exel20140630ex1010oldlogo.jpg]
Reg. No. 2,824,097
5


Old Exelixis Logo

[United States]
[exel20140630ex1010oldlogo.jpg]
Reg. No. 2,332,528
42


Old Exelixis Logo

[United States]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




[exel20140630ex1010newlogo.jpg]
App. No. 77/284,507
005

New Exelixis Logo

[United States]
[exel20140630ex1010newlogo.jpg]
App. No. 77/284,531
042

New Exelixis Logo

[United States]
EXELIXIS




[European Union]
Reg. No. 002607802


001
005
042
EXELIXIS




[European Union]
Reg. No. 001243831


016
041
042
[exel20140630ex1010oldlogo.jpg][exel20140630ex1010oldlogo.jpg]
Reg. No. 3006772

001
005
042


Old Exelixis Logo

[European Union]
 
 


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




EXELIXIS
[Japan]
Reg. No. 4599309
005
[exel20140630ex1010oldlogo.jpg][exel20140630ex1010oldlogo.jpg][exel20140630ex1010oldlogo.jpg][exel20140630ex1010oldlogo.jpg]
Reg. No. 4693262
005


Old Exelixis Logo
[Japan]
 
 








[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 7.2
Quality Responsibilities Relating to Development Candidates
This Quality Letter (the “Letter”) is made and entered into as of ___________
[__], 2009 (the “Execution Date”) by and between Exelixis, Inc., a Delaware
corporation having an address at 170 Harbor Way, P.O. Box 511, South San
Francisco, California 94083-0511 (“Exelixis”), and Sanofi-Aventis, a French
company, having an address at 174, Avenue de France, 75013 Paris, France
(“Sanofi-Aventis”). Exelixis and Sanofi-Aventis are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.


The Parties have entered into a Collaboration Agreement (the “Agreement”)
effective as of the Effective Date regarding the Collaboration Compounds. In
connection with the Agreement, this Letter is intended to set forth the Parties’
mutual understandings with respect to certain quality and Manufacturing
responsibilities with respect to: (A) the lots of drug substance for the
Exelixis Clinical Trials under Section 7.2 of the Agreement (each hereinafter
referred to as a “Drug Substance Lot”); and (B) the lots of finished drug
product for the Exelixis Clinical Trials under Section 7.2 of the Agreement
(each hereinafter referred to as a “Drug Product Lot”). Specifically, each of
the Parties hereby agrees to assume the responsibilities corresponding to such
Party as set forth on Schedule A hereto. Any capitalized terms used in this
Letter that are not otherwise defined herein shall have the meanings given to
them in the Agreement.


In Witness Whereof, the Parties have executed this Letter in duplicate originals
by their proper officers. The date that this Letter is signed shall not be
construed to imply that the document was made effective on that date.


Sanofi-Aventis                Exelixis, Inc.
By: __________________________        By: _________________________    
Title: __________________________    Title: _________________________    
Date: __________________________    Date: _________________________    





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




SCHEDULE A
[
 
 
Party Responsible
 
 
[ * ]
[ * ]
 
QUALITY RESPONSIBILITIES and REQUIREMENTS for the DRUG PRODUCT LOTS AND DRUG
SUBSTANCE LOT
 
 
1
[ * ] shall ensure that [ * ] have [ * ] all of the [ * ] and [ * ] in
accordance with [ * ].


[ * ] shall obtain a [ * ] from each [ * ] and [ * ] that ensures the [ * ] and
[ * ] have been [ * ] for [ * ] and [ * ].
[ * ]
2
[ * ] shall maintain [ * ] of any [ * ] to [ * ] or [ * ] the [ * ] and [ * ].


[ * ] shall ensure that [ * ] have [ * ] and [ * ] the [ * ] and the [ * ] in
compliance with appropriate [ * ] requirements.
3
[ * ] and [ * ] have [ * ] the [ * ] (“[ * ]”).
4
[ * ] shall ensure that the [ * ] and [ * ] are [ * ] in accordance with [ * ]
by maintaining [ * ] over [ * ].
5
[ * ] shall [ * ] the [ * ] and the [ * ], or have them [ * ], to [ * ] in such
a manner to ensure [ * ] and [ * ] is [ * ].
6
For each of the [ * ], [ * ] shall provide [ * ] of [ * ] and related [ * ] for
the [ * ] and [ * ] of the [ * ] (including [ * ] and associated [ * ], if
applicable) along with a [ * ] and a statement from [ * ] indicating that the [
* ] have been [ * ] and [ * ] in compliance with [ * ].
7
For the [ * ], [ * ] shall provide [ * ] with a [ * ] of the [ * ] of the [ * ]
and [ * ], and related [ * ] for the [ * ] of the [ * ] (including [ * ] and
associated [ * ], if applicable) along with a [ * ] and a statement from [ * ]
indicating that the [ * ] has been [ * ] and [ * ] in compliance with [ * ].
8
[ * ] shall [ * ] and [ * ] the [ * ] in accordance with the [ * ].
9
[ * ] shall [ * ] the [ * ] and related [ * ], along with the [ * ], and shall [
* ] the [ * ] on [ * ] the [ * ] and [ * ] shall be [ * ] and [ * ].
10
Subject to the [ * ] of applicable [ * ], [ * ] shall have the [ * ] to [ * ]
(or any [ * ] by [ * ]) where the [ * ] and the [ * ] were [ * ], [ * ] and [ *
] on any [ * ] upon [ * ] to [ * ], provided that the [ * ] does not [ * ] with
the [ * ] at the [ * ] and is [ * ] with the [ * ]. During any such [ * ], [ * ]
and [ * ] shall have the [ * ] to [ * ] and [ * ] the [ * ], [ * ] and [ * ].
11
[ * ] shall only [ * ] who have been [ * ] and [ * ] by [ * ].



In the case where [ * ] supplies [ * ] or [ * ] for the [ * ], sections [ * ]
and [ * ] would apply, and the section [ * ] and [ * ] would not apply.


In the case where [ * ] supplies [ * ] or [ * ] for the [ * ] of such [ * ] or [
* ], then [ * ] sections [ * ] would apply.





[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 7.3(a)


Information to be included for Transfer of Manufacturing Technology


Copy of [ * ] (and related [ * ] of [ * ]) concluded with [ * ] (“[ * ]”) that
are [ * ] the [ * ] for which the [ * ] is being [ * ].


With respect to the [ * ]:
- Chemical [ * ]  
- [ * ] of [ * ]
- [ * ] data
- [ * ] methods supporting the [ * ]
- [ * ] report 
- [ * ] methods & specifications of [ * ] 
- [ * ] data ([ * ] and [ * ])
- [ * ] of [ * ] and [ * ] of [ * ] with [ * ]
- [ * ] and relevant [ * ] from [ * ]
- [ * ] with [ * ] (if applicable)
- Reports ([ * ], [ * ] & [ * ].)
- [ * ] ([ * ].) 


 With respect to the [ * ]:
- [ * ] data
- [ * ] Data Sheet
- [ * ] classification / [ * ]
- [ * ] with [ * ] status of [ * ] / [ * ] / [ * ] for [ * ] supplies and [ * ]
- [ * ] methods & specifications including [ * ] method
- [ * ] data ([ * ] and [ * ])
- [ * ] and relevant [ * ]
- [ * ] /[ * ] with [ * ] (if applicable)
- Reports ([ * ], [ * ] & [ * ].)
- [ * ] ([ * ], [ * ].)

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 11.4


Exelixis Press Release
[exel20140630ex1010leterhead.jpg]
 
Contact
 
Charles Butler
 
Executive Director, Corporate Communications & Investor Relations
 
Exelixis, Inc, San Francisco
 
650-837-7277
 
cbutler@exelixis.com



EXELIXIS AND SANOFI-AVENTIS SIGN GLOBAL LICENSE AGREEMENT FOR XL147 & XL765 AND
LAUNCH BROAD COLLABORATION FOR DISCOVERY OF PI3K INHIBITORS


-Exelixis receives $140 million upfront payment and guaranteed research funding-


Paris, France and South San Francisco, CA - May XX, 2009 -- Sanofi-aventis
(EURONEXT: SAN and NYSE: SNY) and Exelixis, Inc. (Nasdaq: EXEL) today announced
a global license agreement for XL147 and XL765 and a broad collaboration for the
discovery of inhibitors of phosphoinositide-3 kinase (PI3K) for the treatment of
cancer. Activation of the PI3K pathway is a frequent event in human tumors,
promoting cell proliferation, survival, and resistance to chemotherapy and
radiotherapy. Under the license, Sanofi-aventis will have a worldwide exclusive
license to XL147 and XL765, which are currently in phase 1 and phase 1b/2
clinical trials, and will have sole responsibility for all subsequent clinical,
regulatory, commercial and manufacturing activities. Exelixis will participate
in conducting ongoing and potential future clinical trials and manufacturing
activities.


Under the discovery collaboration, Exelixis and Sanofi-aventis will combine
efforts in establishing several pre-clinical PI3K programs and jointly share
responsibility for research and preclinical activities related to
isoform-selective inhibitors of PI3K. Sanofi-aventis will have sole
responsibility for all subsequent clinical, regulatory, commercial and
manufacturing activities of any products arising from the collaboration;
however, Exelixis may be responsible for conducting certain clinical trials.


Sanofi-aventis will pay Exelixis a combined upfront cash payment of $140 million
under the license and collaboration. Exelixis will also receive guaranteed
research funding of $21 million over a three year research term under the
collaboration. For both the license and the collaboration, Exelixis will be
eligible to receive development, regulatory and commercial milestones of over $1
billion in the aggregate, as well as royalties on sales of any products
commercialized under the license and collaboration.


“Sanofi-aventis has a track record of success in commercializing innovative
cancer therapies and is deeply committed to advancing the care of cancer
patients,” said George A. Scangos, Ph.D., president and chief executive officer
of Exelixis. “We believe that their expertise and resources will enable us to
move aggressively in advancing the development of XL147 and XL765 and other
potential PI3K inhibitors. The data generated to date in the XL147 and XL765
clinical programs suggest that these compounds may have utility in treating
diverse cancers. Sanofi-aventis

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




and Exelixis are committed to realizing the full potential of these compounds
and other PI3K inhibitors to provide cancer patients with new treatment
options.”


The effectiveness of the license agreement is subject to antitrust clearance
under the Hart-Scott-Rodino Antitrust Improvements Act and other customary
regulatory approvals.


Oral Presentations
Clinical data from the phase 1 trials of XL147 and XL765 will be presented at
the American Society of Clinical Oncology Annual Meeting, which will be held
from May 29 to June 2, 2009 in Orlando, Florida:


•
“Phase 1 dose-escalation study of XL147, a PI3K inhibitor administered orally to
patients with solid tumors” will be presented on Monday, June 1, 2009, starting
at 1:30 p.m. local time (Abstract #3500)

•
“A Phase 1 dose-escalation study of the safety, pharmacokinetics (PK) and
pharmacodynamics of XL765, a PI3K/TORC1/TORC2 inhibitor administered orally to
patients (pts) with advanced solid tumors” will be presented on Monday, June 1,
2009 starting at 2:00 p.m. local time (Abstract #3502)



XL147 and XL765 target PI3K, which plays an important role in cell proliferation
and survival. Activation of the PI3K pathway is a frequent event in human
tumors, promoting cell proliferation, survival, and resistance to chemotherapy
and radiotherapy. XL765 also inhibits the mammalian target of rapamycin (mTOR),
which can be activated via upregulation of PI3K, or via PI3K-independent
mechanisms. mTOR is frequently activated in human tumors, and plays a central
role in tumor cell proliferation.


About Sanofi-aventis
Sanofi-aventis, a leading global pharmaceutical company, discovers, develops and
distributes therapeutic solutions to improve the lives of everyone.
Sanofi-aventis is listed in Paris (EURONEXT: SAN) and in New York (NYSE: SNY).


About Exelixis
Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its fully
integrated drug discovery platform to fuel the growth of its development
pipeline, which is primarily focused on cancer. Currently, Exelixis’ broad
product pipeline includes investigational compounds in phase 3, phase 2, and
phase 1 clinical development. Exelixis has established strategic corporate
alliances with major pharmaceutical and biotechnology companies, including
Bristol-Myers Squibb, GlaxoSmithKline, Genentech, Boehringer Ingelheim, Wyeth
Pharmaceuticals, and Daiichi-Sankyo. For more information, please visit the
company’s web site at www.exelixis.com.


[FLS to be inserted by legal]



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




Exhibit 11.4
Sanofi-Aventis Press Release


Sanofi-aventis and Biotechnology company Exelixis enter into an Exclusive Global
Alliance
for Novel Targeted Oncology Therapies


- Alliance includes a Global License Agreement for XL147 & XL765
and an Exclusive Collaboration for discovery of PI3K Inhibitors -




Paris, France - May 28, 2009 - Sanofi-aventis (EURONEXT: SAN and NYSE: SNY) and
Exelixis, Inc. (Nasdaq: EXEL) announced today a global license agreement for
XL147 and XL765 and an exclusive collaboration for the discovery of inhibitors
of phosphoinositide-3 kinase (PI3K) for the management of solid malignancies.
Activation of the PI3K pathway is a frequent event in human tumors, promoting
cell proliferation and cell survival, as well as resistance to chemotherapy and
radiotherapy.


Under the license agreement, sanofi-aventis will have an exclusive worldwide
license to XL147, an oral PI3K inhibitor, and XL765, an oral dual inhibitor of
PI3K and mTOR (mammalian target of rapamycin); both are currently in phase 1
clinical trials. Sanofi-aventis will have sole responsibility for all subsequent
clinical, regulatory, manufacturing and commercial activities. Exelixis will
participate in ongoing and potential future clinical trials.


Under the exclusive discovery collaboration, sanofi-aventis and Exelixis will
combine research efforts to establish several preclinical programs related to
isoform-selective inhibitors of PI3K. Sanofi-aventis will have sole
responsibility for all subsequent clinical, regulatory, commercial and
manufacturing activities of the products that result from the collaboration.
However, Exelixis may be responsible for conducting certain clinical trials.


“We are very excited about integrating such novel targeted therapies with high
therapeutic potential in our portfolio,” said Marc Cluzel, Senior Vice-President
R&D, sanofi-aventis. “We look forward to combining our efforts with Exelixis to
develop innovative drugs in the best interest of patients suffering from
cancers. This alliance is aligned with our strategy to create value through
strategic partnerships that deliver new therapeutic options”.




Under the terms of the agreements, sanofi-aventis will pay Exelixis an upfront
cash payment as well as development and regulatory milestone payments that could
reach over $1 billion in aggregate for existing and future programmes under both
agreements. In addition, Exelixis will be entitled to receive royalties and
commercial milestones on sales when products are commercialized.


The license agreement is subject to antitrust clearance under the
Hart-Scott-Rodino Antitrust Improvements Act.


***
About PI3K inhibitors

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




The phosphoinositide-3-kinase (PI3K) pathway is triggered in normal cells upon
exposure to growth factors. It regulates a cascade of proliferation and survival
signals. The PI3K pathway is one of the primary deregulated signaling pathways
in human cancer. Activation of the PI3K pathway is a frequent event in human
tumors, promoting cell proliferation, survival, and resistance to chemotherapy
and radiotherapy. Novel therapeutics impacting the PI3K pathway, alone or in
combination, are therefore considered to have a high therapeutic potential.


About XL147 and XL765
XL147 is an orally available small molecule inhibitor of
phosphoinositide-3-kinase (PI3K). XL765 is a orally available small molecule,
dual inhibitor of PI3K and mTOR (mammalian target of rapamycin). mTOR can be
activated via upregulation of PI3K, or via PI3K-independent mechanisms. mTOR is
frequently activated in human tumors, and plays a central role in tumor cell
proliferation.


About Exelixis
Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its fully
integrated drug discovery platform to fuel the growth of its development
pipeline, which is primarily focused on cancer. Currently, Exelixis’ broad
product pipeline includes investigational compounds in Phase III, Phase II and
Phase I clinical development. Exelixis has established strategic corporate
alliances with major pharmaceutical and biotechnology companies, including
Bristol-Myers Squibb, GlaxoSmithKline, Genentech, Wyeth Pharmaceuticals and
Daiichi-Sankyo. For more information, please visit the company's website at
http://www.exelixis.com.


About sanofi-aventis
Sanofi-aventis, a leading global pharmaceutical company, discovers, develops and
distributes therapeutic solutions to improve the lives of everyone.
Sanofi-aventis is listed in Paris (EURONEXT: SAN) and in New York (NYSE: SNY).




Forward Looking Statements
This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995, as amended. Forward-looking statements
are statements that are not historical facts. These statements include product
development, product potential projections and estimates and their underlying
assumptions, statements regarding plans, objectives, intentions and expectations
with respect to future events, operations, products and services, and statements
regarding future performance. Forward-looking statements are generally
identified by the words “expects,” “anticipates,” “believes,” “intends,”
“estimates,” “plans” and similar expressions.  Although sanofi-aventis’
management believes that the expectations reflected in such forward-looking
statements are reasonable, investors are cautioned that forward-looking
information and statements are subject to various risks and uncertainties, many
of which are difficult to predict and generally beyond the control of
sanofi-aventis, that could cause actual results and developments to differ
materially from those expressed in, or implied or projected by, the
forward-looking information and statements. These risks and uncertainties
include among other things, the uncertainties inherent in research and
development, future clinical data and analysis, including post marketing,
decisions by regulatory authorities, such as the FDA or the EMEA, regarding
whether and when to approve any drug, device or biological application that may
be filed for any such product candidates as well as their decisions regarding
labelling and other matters that could affect the availability or commercial
potential of such products candidates, the absence of guarantee that the
products candidates if approved will be commercially successful, the future
approval and commercial success of therapeutic alternatives as well as those
discussed or identified in the public filings with the SEC and the AMF made by
sanofi-aventis, including those listed under “Risk Factors” and “Cautionary
Statement Regarding Forward-Looking Statements” in sanofi-aventis’ annual report
on Form 20-F for the year ended December 31, 2008.  Other than as required by
applicable law, sanofi-aventis does not undertake any obligation to update or
revise any forward-looking information or statements.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

